Exhibit 10.13

 

INSWEB CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN

Effective June 14, 2004

 


1.                                       ESTABLISHMENT AND PURPOSE OF PLAN

 


1.1                                 ESTABLISHMENT.  THE INSWEB CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN (THE “PLAN”) IS HEREBY ESTABLISHED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF INSWEB CORPORATION,
EFFECTIVE JUNE 14, 2004(THE “EFFECTIVE DATE”).


 


1.2                                 PURPOSE.  THE COMPANY DRAWS UPON THE
KNOWLEDGE, EXPERIENCE AND ADVICE OF ITS EXECUTIVE OFFICERS AND KEY EMPLOYEES IN
ORDER TO MANAGE ITS BUSINESS FOR THE BENEFIT OF THE COMPANY’S STOCKHOLDERS.  DUE
TO THE WIDESPREAD AWARENESS OF THE POSSIBILITY OF MERGERS, ACQUISITIONS AND
OTHER STRATEGIC ALLIANCES IN THE COMPANY’S INDUSTRY, THE TOPICS OF COMPENSATION
AND OTHER EMPLOYEE BENEFITS IN THE EVENT OF A CHANGE IN CONTROL OR OTHER
CIRCUMSTANCES THAT MAY RESULT IN TERMINATION OF EMPLOYMENT ARE ISSUES IN
COMPETITIVE RECRUITMENT AND RETENTION EFFORTS.  THE COMMITTEE RECOGNIZES THAT
THE POSSIBILITY OR PENDING OCCURRENCE OF A CHANGE IN CONTROL COULD LEAD TO
UNCERTAINTY REGARDING THE CONSEQUENCES OF SUCH AN EVENT AND COULD ADVERSELY
AFFECT THE COMPANY’S ABILITY TO ATTRACT, RETAIN AND MOTIVATE PRESENT AND FUTURE
EXECUTIVE OFFICERS AND KEY EMPLOYEES.  THE COMMITTEE HAS THEREFORE DETERMINED
THAT IT IS IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS TO PROVIDE
FOR THE CONTINUED DEDICATION OF ITS EXECUTIVE OFFICERS AND KEY EMPLOYEES
NOTWITHSTANDING THE POSSIBILITY OR OCCURRENCE OF A CHANGE IN CONTROL OR OTHER
CIRCUMSTANCES THAT MAY RESULT IN TERMINATION OF EMPLOYMENT BY ESTABLISHING THIS
PLAN TO PROVIDE EXECUTIVE OFFICERS AND KEY EMPLOYEES WITH ENHANCED FINANCIAL
SECURITY IN THE EVENT OF A CHANGE IN CONTROL OR TERMINATION OF EMPLOYMENT.  THE
PURPOSE OF THIS PLAN IS TO PROVIDE ITS PARTICIPANTS WITH SPECIFIED COMPENSATION
AND BENEFITS IN THE EVENT OF A CHANGE IN CONTROL OR TERMINATION OF EMPLOYMENT
UNDER CIRCUMSTANCES SPECIFIED HEREIN.


 


2.                                       DEFINITIONS AND CONSTRUCTION


 


2.1                                 DEFINITIONS. WHENEVER USED IN THIS PLAN, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 


(A)                                  “BASE SALARY RATE” MEANS, AS APPLICABLE,
EITHER:


 

(1)                                  WITH RESPECT TO A PARTICIPANT’S INVOLUNTARY
TERMINATION, THE PARTICIPANT’S MONTHLY BASE SALARY RATE IN EFFECT IMMEDIATELY
PRIOR TO SUCH TERMINATION OF EMPLOYMENT (WITHOUT GIVING EFFECT TO ANY REDUCTION
IN THE PARTICIPANT’S BASE SALARY RATE CONSTITUTING GOOD REASON); OR

 

(2)                                  WITH RESPECT TO A PARTICIPANT’S TERMINATION
UPON A CHANGE IN CONTROL, THE GREATER OF (I) THE PARTICIPANT’S MONTHLY BASE
SALARY RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH TERMINATION OF EMPLOYMENT
(WITHOUT GIVING EFFECT TO ANY REDUCTION IN THE PARTICIPANT’S BASE SALARY RATE
CONSTITUTING GOOD REASON) OR (II) THE PARTICIPANT’S MONTHLY BASE SALARY RATE IN
EFFECT IMMEDIATELY PRIOR TO THE APPLICABLE CHANGE IN CONTROL.

 

1

--------------------------------------------------------------------------------


 

For this purpose, base salary does not include any bonuses, commissions, fringe
benefits, car allowances, other irregular payments or any other compensation
except base salary.

 


(B)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY..


 


(C)                                  “CAUSE” MEANS THE OCCURRENCE OF ANY OF THE
FOLLOWING, AS DETERMINED IN GOOD FAITH BY A VOTE OF NOT LESS THAN TWO-THIRDS OF
THE ENTIRE MEMBERSHIP OF THE BOARD AT A MEETING OF THE BOARD CALLED AND HELD FOR
SUCH PURPOSE:


 

(1)                                  THE PARTICIPANT’S COMMISSION OF ANY
MATERIAL ACT OF FRAUD, EMBEZZLEMENT, DISHONESTY, INTENTIONAL FALSIFICATION OF
ANY EMPLOYMENT OR OTHER COMPANY GROUP RECORDS, OR ANY CRIMINAL ACT WHICH IMPAIRS
PARTICIPANT’S ABILITY TO PERFORM HIS OR HER DUTIES WITH THE COMPANY GROUP; OR

 

(2)                                  THE PARTICIPANT’S WILLFUL MISCONDUCT,
BREACH OF FIDUCIARY DUTY FOR PERSONAL PROFIT OR MATERIAL FAILURE TO ABIDE BY THE
COMPANY’S CODE OF CONDUCT OR OTHER POLICIES (INCLUDING, WITHOUT LIMITATION,
POLICIES RELATING TO CONFIDENTIALITY AND REASONABLE WORKPLACE CONDUCT); OR

 

(3)                                  THE PARTICIPANT’S UNAUTHORIZED USE OR
DISCLOSURE OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF ANY MEMBER OF THE
COMPANY GROUP; OR

 

(4)                                  THE PARTICIPANT’S CONVICTION (INCLUDING ANY
PLEA OF GUILTY OR NOLO CONTENDERE) FOR A FELONY CAUSING MATERIAL HARM TO THE
REPUTATION AND STANDING OF ANY MEMBER OF THE COMPANY GROUP.

 


(D)                                 “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING:


 

(1)                                  ANY “PERSON” (AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT), OTHER THAN A TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES OF THE COMPANY UNDER AN EMPLOYEE BENEFIT PLAN OF
THE COMPANY, BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING MORE THAN FORTY PERCENT (40%) OF (I) THE OUTSTANDING
SHARES OF COMMON STOCK OF THE COMPANY OR (II) THE TOTAL COMBINED VOTING POWER OF
THE COMPANY’S THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS;

 

(2)                                  THE COMPANY IS PARTY TO A MERGER,
CONSOLIDATION OR SIMILAR CORPORATION TRANSACTION, OR SERIES OF RELATED
TRANSACTIONS, WHICH RESULTS IN THE HOLDERS OF THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH TRANSACTION(S) FAILING TO RETAIN
IMMEDIATELY AFTER SUCH TRANSACTION(S) DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF
MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
COMPANY OR THE SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH
TRANSACTION(S);

 

(3)                                  THE SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR CONSUMMATION OF ANY TRANSACTION, OR
SERIES OF RELATED TRANSACTIONS, HAVING SIMILAR EFFECT (OTHER THAN A SALE OR
DISPOSITION TO ONE OR MORE SUBSIDIARIES OF THE COMPANY); OR

 

2

--------------------------------------------------------------------------------


 

(4)                                  A CHANGE IN THE COMPOSITION OF THE BOARD
WITHIN ANY CONSECUTIVE TWO-YEAR PERIOD AS A RESULT OF WHICH FEWER THAN A
MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS;

 

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (1) or (2) of this Section in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

 


(E)                                  “CHANGE IN CONTROL PERIOD” MEANS A PERIOD:


 

(1)                                  COMMENCING ON THE FIRST TO OCCUR OF (I) THE
DATE OF THE FIRST PUBLIC ANNOUNCEMENT OF A DEFINITIVE AGREEMENT THAT WOULD
RESULT IN A CHANGE IN CONTROL (EVEN THOUGH STILL SUBJECT TO APPROVAL BY THE
COMPANY’S STOCKHOLDERS AND OTHER CONDITIONS AND CONTINGENCIES) OR (II) THE
CONSUMMATION OF A CHANGE IN CONTROL, AND

 

(2)                                  ENDING ON THE FIRST TO OCCUR OF (I) THE
FIRST PUBLIC ANNOUNCEMENT BY THE COMPANY OF THE TERMINATION OF SUCH DEFINITIVE
AGREEMENT, PROVIDED THAT THE COMPANY DOES NOT, WITHIN THREE (3) MONTHS
THEREAFTER, ENTER INTO A DISCUSSION WITH THE SAME PARTY OR PARTIES THAT LEADS TO
ANY SUCH DEFINITIVE AGREEMENT OR (II) THE DATE OCCURRING TWENTY-FOUR (24) MONTHS
FOLLOWING THE DATE OF THE CONSUMMATION OF SUCH CHANGE IN CONTROL.

 


(F)                                    “COBRA” MEANS THE GROUP HEALTH PLAN
CONTINUATION COVERAGE PROVISIONS OF THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985 AND ANY APPLICABLE REGULATIONS PROMULGATED
THEREUNDER.


 


(G)                                 “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, OR ANY SUCCESSOR THERETO AND ANY APPLICABLE REGULATIONS
PROMULGATED THEREUNDER.


 


(H)                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD.


 


(I)                                     “COMPANY” MEANS INSWEB CORPORATION, A
DELAWARE CORPORATION, AND, FOLLOWING A CHANGE IN CONTROL, A SUCCESSOR THAT
AGREES TO ASSUME ALL OF THE RIGHTS AND OBLIGATIONS OF THE COMPANY UNDER THIS
PLAN OR A SUCCESSOR WHICH OTHERWISE BECOMES BOUND BY OPERATION OF LAW UNDER THIS
PLAN.


 


(J)                                     “COMPANY GROUP” MEANS THE GROUP
CONSISTING OF THE COMPANY AND EACH PRESENT OR FUTURE PARENT AND SUBSIDIARY
CORPORATION OR OTHER BUSINESS ENTITY THEREOF.


 


(K)                                  “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(L)                                     “EXECUTIVE OFFICER” MEANS AN INDIVIDUAL
APPOINTED BY THE BOARD AS AN EXECUTIVE OFFICER OF THE COMPANY SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT AND SERVING IN SUCH CAPACITY BOTH UPON BECOMING A
PARTICIPANT (UNLESS THEN SERVING AS A KEY EMPLOYEE) AND IMMEDIATELY PRIOR TO THE
FIRST TO OCCUR OF (1) A CONDITION CONSTITUTING GOOD REASON WITH RESPECT TO SUCH
INDIVIDUAL, (2) SUCH INDIVIDUAL’S TERMINATION OF EMPLOYMENT WITH THE COMPANY
GROUP OR (3) THE CONSUMMATION OF A CHANGE IN CONTROL.

 

3

--------------------------------------------------------------------------------


 


(M)                               “GOOD REASON” MEANS:


 

(1)                                  THE OCCURRENCE DURING A CHANGE IN CONTROL
PERIOD OF ANY OF THE FOLLOWING CONDITIONS WITHOUT THE PARTICIPANT’S INFORMED
WRITTEN CONSENT, WHICH CONDITION(S) REMAIN(S) IN EFFECT TWENTY (20) DAYS AFTER
WRITTEN NOTICE TO THE COMPANY FROM THE PARTICIPANT OF SUCH CONDITION(S):

 

(I)                                     A MATERIAL, ADVERSE CHANGE IN THE
PARTICIPANT’S POSITION, DUTIES, SUBSTANTIVE FUNCTIONAL RESPONSIBILITIES OR
REPORTING RESPONSIBILITIES, CAUSING THE PARTICIPANT’S POSITION TO BE OF
MATERIALLY LESSER RANK OR RESPONSIBILITY WITHIN THE COMPANY OR AN EQUIVALENT
BUSINESS UNIT OF ITS PARENT; OR

 

(II)                                  A DECREASE IN THE PARTICIPANT’S BASE
SALARY RATE OR A DECREASE IN THE PARTICIPANT’S TARGET BONUS AMOUNT (SUBJECT TO
APPLICABLE PERFORMANCE REQUIREMENTS WITH RESPECT TO THE ACTUAL AMOUNT OF BONUS
COMPENSATION EARNED BY THE PARTICIPANT); OR

 

(III)                               ANY FAILURE BY THE COMPANY GROUP TO
(I) CONTINUE TO PROVIDE THE PARTICIPANT WITH THE OPPORTUNITY TO PARTICIPATE, ON
TERMS NO LESS FAVORABLE THAN THOSE IN EFFECT FOR THE BENEFIT OF ANY EMPLOYEE
GROUP WHICH CUSTOMARILY INCLUDES A PERSON HOLDING THE EMPLOYMENT POSITION OR A
COMPARABLE POSITION WITH THE COMPANY GROUP THEN HELD BY THE PARTICIPANT, IN ANY
BENEFIT OR COMPENSATION PLANS AND PROGRAMS, INCLUDING, BUT NOT LIMITED TO, THE
COMPANY GROUP’S LIFE, DISABILITY, HEALTH, DENTAL, MEDICAL, SAVINGS, PROFIT
SHARING, STOCK PURCHASE AND RETIREMENT PLANS, IF ANY, IN WHICH THE PARTICIPANT
WAS PARTICIPATING IMMEDIATELY PRIOR TO SUCH FAILURE, OR THEIR EQUIVALENT, OR
(II) PROVIDE THE PARTICIPANT WITH ALL OTHER FRINGE BENEFITS (OR THEIR
EQUIVALENT) FROM TIME TO TIME IN EFFECT FOR THE BENEFIT OF ANY EMPLOYEE GROUP
WHICH CUSTOMARILY INCLUDES A PERSON HOLDING THE EMPLOYMENT POSITION OR A
COMPARABLE POSITION WITH THE COMPANY GROUP THEN HELD BY THE PARTICIPANT; OR

 

(IV)                              THE RELOCATION OF THE PARTICIPANT’S WORK PLACE
FOR THE COMPANY GROUP TO A LOCATION THAT INCREASES THE REGULAR COMMUTE DISTANCE
BETWEEN THE PARTICIPANT’S RESIDENCE AND WORK PLACE BY MORE THAN THIRTY (30)
MILES (ONE-WAY), OR, FOLLOWING THE CONSUMMATION OF A CHANGE IN CONTROL, THE
IMPOSITION OF BUSINESS TRAVEL REQUIREMENTS SUBSTANTIALLY MORE DEMANDING OF THE
PARTICIPANT THAN SUCH TRAVEL REQUIREMENTS EXISTING IMMEDIATELY PRIOR TO THE
CHANGE IN CONTROL; OR

 

(V)                                 FOLLOWING THE CONSUMMATION OF A CHANGE IN
CONTROL, ANY MATERIAL BREACH OF THIS PLAN BY THE COMPANY GROUP WITH RESPECT TO
THE PARTICIPANT.

 

(2)                                  THE OCCURRENCE, OTHER THAN DURING A CHANGE
IN CONTROL PERIOD, OF THE FOLLOWING CONDITION WITHOUT THE PARTICIPANT’S INFORMED
WRITTEN CONSENT, WHICH CONDITION REMAINS IN EFFECT TWENTY (20) DAYS AFTER
WRITTEN NOTICE TO THE COMPANY FROM THE PARTICIPANT OF SUCH CONDITION:  A
DECREASE IN THE PARTICIPANT’S BASE SALARY RATE OR A DECREASE IN THE
PARTICIPANT’S BONUS AMOUNT (SUBJECT TO APPLICABLE PERFORMANCE REQUIREMENTS WITH
RESPECT TO THE ACTUAL AMOUNT OF BONUS COMPENSATION EARNED BY THE PARTICIPANT),
UNLESS SUCH DECREASE IS EQUIVALENT IN AMOUNT AND DURATION TO DECREASES MADE
CONCURRENTLY FOR ALL OTHER EMPLOYEES OF THE

 

4

--------------------------------------------------------------------------------


 

Company Group with responsibilities, organizational level and title comparable
to those of the Participant.

 

The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Permanent Disability.  The Participant’s continued employment for a period not
exceeding sixty (60) days following the occurrence of any condition constituting
Good Reason shall not constitute consent to, or a waiver of rights with respect
to, such condition.  For the purposes of any determination regarding the
existence of Good Reason, any claim by the Participant that Good Reason exists
shall be presumed to be correct unless the Company establishes to the Board that
Good Reason does not exist, and the Board, acting in good faith, affirms such
determination by a vote of not less than two-thirds of its entire membership
(excluding the Participant if the Participant is a member of the Board).

 


(N)                                 “INCUMBENT DIRECTOR” MEANS A DIRECTOR WHO
EITHER (1) IS A MEMBER OF THE BOARD AS OF THE EFFECTIVE DATE, OR (2) IS ELECTED,
OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION,
BUT (3) WHO WAS NOT ELECTED OR NOMINATED IN CONNECTION WITH AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.


 


(O)                                 “INVOLUNTARY TERMINATION” MEANS THE
OCCURRENCE OF EITHER OF THE FOLLOWING EVENTS OTHER THAN DURING A CHANGE IN
CONTROL PERIOD:


 

(1)                                  TERMINATION BY THE COMPANY GROUP OF THE
PARTICIPANT’S EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE; OR

 

(2)                                  THE PARTICIPANT’S RESIGNATION FOR GOOD
REASON (AS DESCRIBED IN SECTION 2.1(M)(2)) FROM EMPLOYMENT WITH THE COMPANY
GROUP, PROVIDED THAT SUCH RESIGNATION OCCURS WITHIN SIXTY (60) DAYS FOLLOWING
THE OCCURRENCE OF THE CONDITION CONSTITUTING GOOD REASON;

 

provided, however, that Involuntary Termination shall not include any
termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Permanent Disability, or (iii) a result of
the Participant’s voluntary termination of employment other than for Good
Reason.

 


(P)                                 “KEY EMPLOYEE” MEANS AN INDIVIDUAL, OTHER
THAN AN EXECUTIVE OFFICER, WHO HAS BEEN DESIGNATED BY THE COMMITTEE AS ELIGIBLE
TO PARTICIPATE IN THE PLAN.


 


(Q)                                 “OPTION” MEANS ANY OPTION TO PURCHASE SHARES
OF THE CAPITAL STOCK OF THE COMPANY OR OF ANY OTHER MEMBER OF THE COMPANY GROUP
GRANTED TO A PARTICIPANT BY THE COMPANY OR ANY OTHER COMPANY GROUP MEMBER PRIOR
TO A CHANGE IN CONTROL, INCLUDING ANY SUCH OPTION WHICH IS ASSUMED BY, OR FOR
WHICH A REPLACEMENT OPTION IS SUBSTITUTED BY, THE SUCCESSOR OR ANY OTHER MEMBER
OF THE COMPANY GROUP IN CONNECTION WITH THE CHANGE IN CONTROL.


 


(R)                                    “PARTICIPANT” MEANS (1) EACH EXECUTIVE
OFFICER AND (2) EACH KEY EMPLOYEE DESIGNATED BY THE COMMITTEE TO PARTICIPATE IN
THE PLAN, PROVIDED IN EITHER CASE THAT SUCH INDIVIDUAL HAS EXECUTED A
PARTICIPATION AGREEMENT.


 

5

--------------------------------------------------------------------------------


 


(S)                                  “PARTICIPATION AGREEMENT” MEANS AN
AGREEMENT TO PARTICIPATE IN THE INSWEB CORPORATION EXECUTIVE RETENTION AND
SEVERANCE PLAN IN THE FORM ATTACHED HERETO AS EXHIBIT A OR IN SUCH OTHER FORM AS
THE COMMITTEE MAY APPROVE FROM TIME TO TIME; PROVIDED, HOWEVER, THAT, AFTER A
PARTICIPATION AGREEMENT HAS BEEN ENTERED INTO BETWEEN A PARTICIPANT AND THE
COMPANY, IT MAY BE MODIFIED ONLY BY A SUPPLEMENTAL WRITTEN AGREEMENT EXECUTED BY
BOTH THE PARTICIPANT AND THE COMPANY.  THE TERMS OF SUCH FORMS OF PARTICIPATION
AGREEMENT NEED NOT BE IDENTICAL WITH RESPECT TO EACH PARTICIPANT.  FOR EXAMPLE,
A PARTICIPATION AGREEMENT MAY LIMIT THE DURATION OF A PARTICIPANT’S
PARTICIPATION IN THE PLAN OR MAY MODIFY THE DEFINITION OF “CHANGE IN CONTROL”
WITH RESPECT TO A PARTICIPANT.


 


(T)                                    “PERMANENT DISABILITY” MEANS A
PARTICIPANT’S INCAPACITY DUE TO BODILY INJURY OR DISEASE WHICH (1) PREVENTS THE
PARTICIPANT FROM ENGAGING IN THE FULL-TIME PERFORMANCE OF THE PARTICIPANT’S
DUTIES FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS AND (2) WILL, IN THE OPINION
OF A QUALIFIED PHYSICIAN, BE PERMANENT AND CONTINUOUS DURING THE REMAINDER OF
THE PARTICIPANT’S LIFE.


 


(U)                                 “RELEASE” MEANS A GENERAL RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY AND ITS AFFILIATES AND THEIR
STOCKHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B (“GENERAL RELEASE OF
CLAIMS”), WITH ANY MODIFICATIONS THERETO DETERMINED BY LEGAL COUNSEL TO THE
COMPANY TO BE NECESSARY OR ADVISABLE TO COMPLY WITH APPLICABLE LAW OR TO
ACCOMPLISH THE INTENT OF SECTION 9 (EXCLUSIVE REMEDY) HEREOF.


 


(V)                                 “RESTRICTIVE COVENANTS AGREEMENT” MEANS AN
AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT C (“RESTRICTIVE COVENANTS AGREEMENT [EXECUTIVE
OFFICER]”), OR EXHIBIT D (“RESTRICTIVE COVENANTS AGREEMENT [KEY EMPLOYEE]”),
WHICHEVER IS APPLICABLE, WITH ANY MODIFICATIONS THERETO DETERMINED BY LEGAL
COUNSEL TO THE COMPANY TO BE NECESSARY OR ADVISABLE TO COMPLY WITH APPLICABLE
LAW.


 


(W)                               “SEVERANCE BENEFIT PERIOD” MEANS (1) WITH
RESPECT TO A PARTICIPANT WHO IS AN EXECUTIVE OFFICER, A PERIOD OF TWELVE (12)
MONTHS AND (2) WITH RESPECT TO A PARTICIPANT WHO IS A KEY EMPLOYEE, A PERIOD OF
SIX (6) MONTHS OR SUCH LONGER PERIOD AS IS APPROVED BY THE BOARD AND SET FORTH
IN THE PARTICIPATION AGREEMENT.


 


(X)                                   “SUCCESSOR” MEANS ANY SUCCESSOR IN
INTEREST TO SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY.


 


(Y)                                 “TERMINATION IN THE ABSENCE OF A CHANGE IN
CONTROL” MEANS ANY TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY
GROUP WHICH IS NOT A TERMINATION UPON A CHANGE IN CONTROL.


 


(Z)                                   “TERMINATION UPON A CHANGE IN CONTROL”
MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 

(1)                                  TERMINATION BY THE COMPANY GROUP OF THE
PARTICIPANT’S EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE DURING A CHANGE IN
CONTROL PERIOD; OR

 

6

--------------------------------------------------------------------------------


 

(2)                                  THE PARTICIPANT’S RESIGNATION FOR GOOD
REASON FROM EMPLOYMENT WITH THE COMPANY GROUP DURING A CHANGE IN CONTROL PERIOD,
PROVIDED THAT SUCH RESIGNATION OCCURS WITHIN SIXTY (60) DAYS FOLLOWING THE
OCCURRENCE OF THE CONDITION CONSTITUTING GOOD REASON;

 

provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Permanent Disability, or (iii)  a result of
the Participant’s voluntary termination of employment other than for Good
Reason.

 


2.2                                 CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THE PLAN.  EXCEPT WHEN OTHERWISE INDICATED BY
THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE
THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


 


3.                                       ELIGIBILITY AND PARTICIPATION


 

Each Executive Officer shall be eligible to become a Participant in the Plan. 
The Committee shall designate those Key Employees who shall be eligible to
become Participants in the Plan.  To become a Participant, an Executive Officer
or eligible Key Employee must execute a Participation Agreement.

 


4.                                       TERMINATION IN THE ABSENCE OF A CHANGE
IN CONTROL.


 

In the event of a Participant’s Termination in the Absence of a Change in
Control, the Participant shall be entitled to receive the applicable
compensation and benefits described in this Section 4.

 


4.1                                 INVOLUNTARY TERMINATION.  IF THE
PARTICIPANT’S TERMINATION IN THE ABSENCE OF A CHANGE IN CONTROL CONSTITUTES AN
INVOLUNTARY TERMINATION, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE:


 


(A)                                  ACCRUED OBLIGATIONS.


 

(1)                                  ALL SALARY, COMMISSIONS AND ACCRUED BUT
UNUSED VACATION EARNED THROUGH THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT;

 

(2)                                  BONUSES EARNED PRIOR TO THE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT; PROVIDED THAT, FOR BONUSES THAT ARE
BASED ON ACHIEVEMENT OF PERIODIC FINANCIAL OR OPERATING TARGETS, NO BONUS OR
PARTIAL BONUS SHALL BE EARNED FOR THE APPLICABLE BONUS PERIOD IN WHICH THE
INVOLUNTARY TERMINATION OCCURS;

 

(3)                                  REIMBURSEMENT WITHIN TEN (10) BUSINESS DAYS
OF SUBMISSION OF PROPER EXPENSE REPORTS OF ALL EXPENSES REASONABLY AND
NECESSARILY INCURRED BY THE PARTICIPANT IN CONNECTION WITH THE BUSINESS OF THE
COMPANY GROUP PRIOR TO HIS OR HER TERMINATION OF EMPLOYMENT; AND

 

7

--------------------------------------------------------------------------------


 

(4)                                  THE BENEFITS, IF ANY, UNDER ANY COMPANY
GROUP RETIREMENT PLAN, NONQUALIFIED DEFERRED COMPENSATION PLAN, OPTION OR OTHER
STOCK-BASED COMPENSATION PLAN OR AGREEMENT, HEALTH BENEFITS PLAN OR OTHER
COMPANY GROUP BENEFIT PLAN TO WHICH THE PARTICIPANT MAY BE ENTITLED PURSUANT TO
THE TERMS OF SUCH PLANS OR AGREEMENTS

 


(B)                                 SEVERANCE BENEFITS.  PROVIDED THAT THE
PARTICIPANT BOTH (I) EXECUTES AND DOES NOT REVOKE THE RELEASE APPLICABLE TO SUCH
PARTICIPANT AT OR FOLLOWING THE TIME OF THE PARTICIPANT’S INVOLUNTARY
TERMINATION AND (II) EXECUTES THE RESTRICTIVE COVENANTS AGREEMENT APPLICABLE TO
SUCH PARTICIPANT, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE THE FOLLOWING
SEVERANCE PAYMENTS AND BENEFITS:


 

(1)                                  CASH SEVERANCE PAYMENTS.  THE PARTICIPANT
SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO THE PARTICIPANT’S BASE SALARY
RATE MULTIPLIED BY THE NUMBER OF MONTHS IN THE SEVERANCE BENEFIT PERIOD
APPLICABLE TO THE PARTICIPANT.  SUCH AMOUNT SHALL BE APPORTIONED AND PAID (LESS
APPLICABLE TAX WITHHOLDING) IN APPROXIMATELY EQUAL INSTALLMENTS COMMENCING ON
THE FIRST REGULAR PAYDAY OF THE COMPANY FOLLOWING THE LAST TO OCCUR OF (I) THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, (II) THE LAST DAY ON WHICH THE
PARTICIPANT MAY REVOKE THE RELEASE IN ACCORDANCE WITH ITS TERMS OR (III) THE
PARTICIPANT’S EXECUTION OF THE RESTRICTIVE COVENANTS AGREEMENT AND CONTINUING ON
EACH SUCCESSIVE REGULAR PAYDAY DURING THE REMAINDER OF THE SEVERANCE BENEFIT
PERIOD APPLICABLE TO THE PARTICIPANT.

 

(2)                                  HEALTH BENEFITS.  FOR THE PERIOD COMMENCING
IMMEDIATELY FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT AND CONTINUING
FOR THE DURATION OF THE SEVERANCE BENEFIT PERIOD APPLICABLE TO THE PARTICIPANT,
THE COMPANY SHALL ARRANGE TO PROVIDE THE PARTICIPANT AND HIS OR HER DEPENDENTS
WITH HEALTH BENEFITS (INCLUDING MEDICAL AND DENTAL) SUBSTANTIALLY SIMILAR TO
THOSE PROVIDED TO THE PARTICIPANT AND HIS OR HER DEPENDENTS IMMEDIATELY PRIOR TO
THE DATE OF SUCH TERMINATION OF EMPLOYMENT.  SUCH BENEFITS SHALL BE PROVIDED TO
THE PARTICIPANT AT THE SAME PREMIUM COST TO THE PARTICIPANT AND AT THE SAME
COVERAGE LEVEL AS IN EFFECT AS OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT;
PROVIDED, HOWEVER, THAT THE PARTICIPANT SHALL BE SUBJECT TO ANY CHANGE IN THE
PREMIUM COST AND/OR LEVEL OF COVERAGE APPLICABLE GENERALLY TO ALL EMPLOYEES
HOLDING THE POSITION OR COMPARABLE POSITION WITH THE COMPANY GROUP WHICH THE
PARTICIPANT HELD IMMEDIATELY PRIOR TO TERMINATION OF EMPLOYMENT.  THE COMPANY
MAY SATISFY ITS OBLIGATION TO PROVIDE A CONTINUATION OF HEALTH BENEFITS BY
PAYING THAT PORTION OF THE PARTICIPANT’S PREMIUMS REQUIRED UNDER COBRA THAT
EXCEED THE AMOUNT OF PREMIUMS THAT THE PARTICIPANT WOULD HAVE BEEN REQUIRED TO
PAY FOR CONTINUING COVERAGE HAD HE OR SHE CONTINUED IN EMPLOYMENT.  IF THE
COMPANY IS NOT REASONABLY ABLE TO CONTINUE SUCH COVERAGE UNDER THE COMPANY’S
HEALTH BENEFIT PLANS, THE COMPANY SHALL PROVIDE SUBSTANTIALLY EQUIVALENT
COVERAGE UNDER OTHER SOURCES OR WILL REIMBURSE (WITHOUT A TAX GROSS-UP) THE
PARTICIPANT FOR PREMIUMS (IN EXCESS OF THE PARTICIPANT’S PREMIUM COST DESCRIBED
ABOVE) INCURRED BY THE PARTICIPANT TO OBTAIN HIS OR HER OWN SUCH COVERAGE.  IF
THE PARTICIPANT AND/OR THE PARTICIPANT’S DEPENDENTS BECOME ELIGIBLE TO RECEIVE
SUCH COVERAGE UNDER ANOTHER EMPLOYER’S HEALTH BENEFIT PLANS DURING THE
APPLICABLE SEVERANCE BENEFIT PERIOD, THE PARTICIPANT SHALL REPORT SUCH
ELIGIBILITY TO THE COMPANY, AND THE COMPANY’S OBLIGATIONS UNDER THIS
SUBSECTION SHALL BE SECONDARY TO THE COVERAGE PROVIDED BY SUCH OTHER EMPLOYER’S
PLANS.  FOR THE BALANCE OF ANY PERIOD IN EXCESS OF THE APPLICABLE SEVERANCE
BENEFIT PERIOD DURING WHICH THE PARTICIPANT IS ENTITLED TO CONTINUATION COVERAGE
UNDER COBRA, THE PARTICIPANT SHALL BE ENTITLED TO MAINTAIN COVERAGE FOR HIMSELF
OR HERSELF AND THE PARTICIPANT’S ELIGIBLE DEPENDENTS AT THE PARTICIPANT’S OWN
EXPENSE.

 

8

--------------------------------------------------------------------------------


 


(C)                                  EFFECT OF BREACH OF RESTRICTIVE COVENANTS
AGREEMENT.  IF THE BOARD, ACTING IN GOOD FAITH, DETERMINES BY A VOTE OF NOT LESS
THAN TWO-THIRDS OF ITS ENTIRE MEMBERSHIP, THAT ANY ACTION OR FAILURE TO ACT BY A
PARTICIPANT CONSTITUTES A MATERIAL BREACH OF THE RESTRICTIVE COVENANTS AGREEMENT
EXECUTED BY SUCH PARTICIPANT, THE COMPANY MAY, IN ITS SOLE DISCRETION, TERMINATE
ANY FURTHER PROVISION OF SEVERANCE PAYMENTS AND BENEFITS UNDER SECTION 4.1(B)
AND REQUIRE THE PARTICIPANT TO PROMPTLY REPAY TO THE COMPANY ANY SEVERANCE
PAYMENTS OR BENEFITS UNDER SECTION 4.1(B) PROVIDED TO THE PARTICIPANT FOLLOWING
THE DATE OF SUCH MATERIAL BREACH.  THE COMPANY SHALL BE ENTITLED, AT ITS SOLE
DISCRETION, TO SET OFF ANY AMOUNTS THAT THE PARTICIPANT IS REQUIRED TO REPAY TO
THE COMPANY PURSUANT TO THIS SECTION 4.1(C) AGAINST ANY AMOUNT OWED TO THE
PARTICIPANT BY THE COMPANY, INCLUDING ANY AMOUNT OWED TO THE PARTICIPANT
PURSUANT TO SECTION 4.1(A).


 


4.2                                 OTHER TERMINATION.  IF THE PARTICIPANT’S
TERMINATION IN THE ABSENCE OF A CHANGE IN CONTROL RESULTS FROM ANY REASON OTHER
THAN INVOLUNTARY TERMINATION, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE:


 


(A)                                  ALL SALARY, COMMISSIONS AND ACCRUED BUT
UNUSED VACATION EARNED THROUGH THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT;


 


(B)                                 BONUSES EARNED PRIOR TO THE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT; PROVIDED THAT, FOR BONUSES THAT ARE
BASED ON ACHIEVEMENT OF PERIODIC FINANCIAL OR OPERATING TARGETS, NO BONUS OR
PARTIAL BONUS SHALL BE EARNED FOR THE APPLICABLE BONUS PERIOD IN WHICH THE
TERMINATION OF EMPLOYMENT OCCURS;


 


(C)                                  REIMBURSEMENT WITHIN TEN (10) BUSINESS DAYS
OF SUBMISSION OF PROPER EXPENSE REPORTS OF ALL EXPENSES REASONABLY AND
NECESSARILY INCURRED BY THE PARTICIPANT IN CONNECTION WITH THE BUSINESS OF THE
COMPANY GROUP PRIOR TO HIS OR HER TERMINATION OF EMPLOYMENT; AND


 


(D)                                 THE BENEFITS, IF ANY, UNDER ANY COMPANY
GROUP RETIREMENT PLAN, NONQUALIFIED DEFERRED COMPENSATION PLAN, OPTION  OR OTHER
STOCK-BASED COMPENSATION PLAN OR AGREEMENT, HEALTH BENEFITS PLAN OR OTHER
COMPANY GROUP BENEFIT PLAN TO WHICH THE PARTICIPANT MAY BE ENTITLED PURSUANT TO
THE TERMS OF SUCH PLANS OR AGREEMENTS.


 


5.                                       TREATMENT OF OPTIONS UPON A CHANGE IN
CONTROL


 


NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN ANY PLAN OR AGREEMENT
EVIDENCING AN OPTION HELD BY A PARTICIPANT, IN THE EVENT OF A CHANGE IN CONTROL
IN WHICH THE SURVIVING, CONTINUING, SUCCESSOR, OR PURCHASING CORPORATION OR
OTHER BUSINESS ENTITY OR PARENT THEREOF, AS THE CASE MAY BE (THE “ACQUIROR”),
DOES NOT ASSUME THE COMPANY’S RIGHTS AND OBLIGATIONS UNDER THE THEN-OUTSTANDING
OPTIONS HELD BY THE PARTICIPANT OR SUBSTITUTE FOR SUCH OPTIONS SUBSTANTIALLY
EQUIVALENT OPTIONS FOR THE ACQUIROR’S STOCK, THEN THE VESTING AND EXERCISABILITY
OF EACH SUCH OPTION SHALL BE ACCELERATED IN FULL EFFECTIVE AS OF THE DATE TEN
(10) DAYS PRIOR TO BUT CONDITIONED UPON THE CONSUMMATION OF THE CHANGE IN
CONTROL, PROVIDED THAT, EXCEPT AS OTHERWISE SET FORTH IN SECTION 6 BELOW, THE
PARTICIPANT REMAINS AN EMPLOYEE OR OTHER SERVICE PROVIDER WITH THE COMPANY GROUP
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL.

 

9

--------------------------------------------------------------------------------


 


6.                                       TERMINATION UPON A CHANGE IN CONTROL


 

In the event of a Participant’s Termination Upon a Change in Control, the
Participant shall be entitled to receive the compensation and benefits described
in this Section 6, provided that if the date of the Participant’s termination of
employment occurs prior to the consummation of the applicable Change in Control,
then (i) the Participant’s termination of employment shall be treated initially
as an Involuntary Termination, and the Participant shall be entitled to receive
the compensation and benefits determined in accordance with Section 4.1, subject
to satisfaction of the conditions set forth in such Section; and (ii) upon the
consummation of such Change in Control, if at all, the Participant shall cease
to receive compensation and benefits determined in accordance with Section 4.1
and shall instead be entitled to receive the compensation and benefits described
in this Section 6 (with the date of the consummation of the Change of Control
being treated as the date of termination of employment for the purpose of
determining the time at which payments due within a ten (10) business day period
must be made), against which shall be credited the compensation and benefits
previously provided in accordance with Section 4.1.

 


6.1                                 ACCRUED OBLIGATIONS.  THE PARTICIPANT SHALL
BE ENTITLED TO RECEIVE:


 


(A)                                  ALL SALARY, COMMISSIONS AND ACCRUED BUT
UNUSED VACATION EARNED THROUGH THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT;


 


(B)                                 BONUSES EARNED PRIOR TO THE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT; PROVIDED THAT, FOR BONUSES THAT ARE
BASED ON ACHIEVEMENT OF PERIODIC FINANCIAL OR OPERATING TARGETS, NO BONUS OR
PARTIAL BONUS SHALL BE EARNED FOR THE APPLICABLE BONUS PERIOD IN WHICH THE
TERMINATION UPON A CHANGE IN CONTROL OCCURS; AND PROVIDED FURTHER THAT ANY BONUS
BASED UPON THE CONSUMMATION OF A CHANGE IN CONTROL SHALL BE DEEMED EARNED IN
ACCORDANCE WITH THE TERMS OF SUCH BONUS REGARDLESS OF WHETHER THE PARTICIPANT’S
TERMINATION UPON A CHANGE IN CONTROL OCCURS BEFORE OR AFTER THE CONSUMMATION OF
THE CHANGE IN CONTROL;


 


(C)                                  REIMBURSEMENT WITHIN TEN (10) BUSINESS DAYS
OF SUBMISSION OF PROPER EXPENSE REPORTS OF ALL EXPENSES REASONABLY AND
NECESSARILY INCURRED BY THE PARTICIPANT IN CONNECTION WITH THE BUSINESS OF THE
COMPANY GROUP PRIOR TO HIS OR HER TERMINATION OF EMPLOYMENT; AND


 


(D)                                 THE BENEFITS, IF ANY, UNDER ANY COMPANY
GROUP RETIREMENT PLAN, NONQUALIFIED DEFERRED COMPENSATION PLAN, STOCK-BASED
COMPENSATION PLAN OR AGREEMENT (OTHER THAN ANY SUCH PLAN OR AGREEMENT PERTAINING
TO OPTIONS, OR OTHER STOCK-BASED COMPENSATION WHOSE TREATMENT IS PRESCRIBED BY
SECTION 6.2(E) BELOW), HEALTH BENEFITS PLAN OR OTHER COMPANY GROUP BENEFIT PLAN
TO WHICH THE PARTICIPANT MAY BE ENTITLED PURSUANT TO THE TERMS OF SUCH PLANS OR
AGREEMENTS.


 


6.2                                 SEVERANCE BENEFITS.  PROVIDED THAT THE
PARTICIPANT BOTH (I) EXECUTES AND DOES NOT REVOKE THE RELEASE APPLICABLE TO SUCH
PARTICIPANT AT OR FOLLOWING THE TIME OF THE PARTICIPANT’S TERMINATION UPON A
CHANGE IN CONTROL AND (II) EXECUTES THE RESTRICTIVE COVENANTS AGREEMENT
APPLICABLE TO SUCH PARTICIPANT, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE THE
FOLLOWING SEVERANCE PAYMENTS AND BENEFITS:

 

10

--------------------------------------------------------------------------------


 


(A)                                  CASH SEVERANCE PAYMENT.  THE PARTICIPANT
SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO THE PARTICIPANT’S BASE SALARY
RATE MULTIPLIED BY THE NUMBER OF MONTHS IN THE SEVERANCE BENEFIT PERIOD
APPLICABLE TO THE PARTICIPANT.  SUCH AMOUNT SHALL BE APPORTIONED AND PAID (LESS
APPLICABLE TAX WITHHOLDING) IN APPROXIMATELY EQUAL INSTALLMENTS COMMENCING ON
THE FIRST REGULAR PAYDAY OF THE COMPANY FOLLOWING THE LAST TO OCCUR OF (I) THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, (II) THE LAST DAY ON WHICH THE
PARTICIPANT MAY REVOKE THE RELEASE IN ACCORDANCE WITH ITS TERMS OR (III) THE
PARTICIPANT’S EXECUTION OF THE RESTRICTIVE COVENANTS AGREEMENT AND CONTINUING ON
EACH SUCCESSIVE REGULAR PAYDAY DURING THE REMAINDER OF THE SEVERANCE BENEFIT
PERIOD APPLICABLE TO THE PARTICIPANT.


 


(B)                                 HEALTH, LIFE INSURANCE AND LONG-TERM
DISABILITY BENEFITS.  FOR THE PERIOD COMMENCING IMMEDIATELY FOLLOWING THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT AND CONTINUING FOR THE DURATION OF THE
SEVERANCE BENEFIT PERIOD APPLICABLE TO THE PARTICIPANT, THE COMPANY SHALL
ARRANGE TO PROVIDE THE PARTICIPANT AND HIS OR HER DEPENDENTS WITH HEALTH
(INCLUDING MEDICAL AND DENTAL), LIFE INSURANCE AND LONG-TERM DISABILITY BENEFITS
SUBSTANTIALLY SIMILAR TO THOSE PROVIDED TO THE PARTICIPANT AND HIS OR HER
DEPENDENTS IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT
(WITHOUT GIVING EFFECT TO ANY REDUCTION IN SUCH BENEFITS CONSTITUTING GOOD
REASON).  SUCH BENEFITS SHALL BE PROVIDED TO THE PARTICIPANT AT THE SAME PREMIUM
COST TO THE PARTICIPANT AND AT THE SAME COVERAGE LEVEL AS IN EFFECT AS OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT (WITHOUT GIVING EFFECT TO ANY REDUCTION
IN SUCH BENEFITS CONSTITUTING GOOD REASON); PROVIDED, HOWEVER, THAT THE
PARTICIPANT SHALL BE SUBJECT TO ANY CHANGE IN THE PREMIUM COST AND/OR LEVEL OF
COVERAGE APPLICABLE GENERALLY TO ALL EMPLOYEES HOLDING THE POSITION OR
COMPARABLE POSITION WITH THE COMPANY WHICH THE PARTICIPANT HELD IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL.  THE COMPANY MAY SATISFY ITS OBLIGATION TO
PROVIDE A CONTINUATION OF HEALTH BENEFITS BY PAYING THAT PORTION OF THE
PARTICIPANT’S PREMIUMS REQUIRED UNDER COBRA THAT EXCEED THE AMOUNT OF PREMIUMS
THAT THE PARTICIPANT WOULD HAVE BEEN REQUIRED TO PAY FOR CONTINUING COVERAGE HAD
HE OR SHE CONTINUED IN EMPLOYMENT.  IF THE COMPANY IS NOT REASONABLY ABLE TO
CONTINUE HEALTH, LIFE INSURANCE AND/OR LONG-TERM DISABILITY BENEFITS COVERAGE
UNDER THE COMPANY’S BENEFIT PLANS, THE COMPANY SHALL PROVIDE SUBSTANTIALLY
EQUIVALENT COVERAGE UNDER OTHER SOURCES OR WILL REIMBURSE (WITHOUT A TAX
GROSS-UP) THE PARTICIPANT FOR PREMIUMS (IN EXCESS OF THE PARTICIPANT’S PREMIUM
COST DESCRIBED ABOVE) INCURRED BY THE PARTICIPANT TO OBTAIN HIS OR HER OWN SUCH
COVERAGE.  IF THE PARTICIPANT AND/OR THE PARTICIPANT’S DEPENDENTS BECOME
ELIGIBLE TO RECEIVE ANY SUCH COVERAGE UNDER ANOTHER EMPLOYER’S BENEFIT PLANS
DURING THE APPLICABLE SEVERANCE BENEFIT PERIOD, THE PARTICIPANT SHALL REPORT
SUCH ELIGIBILITY TO THE COMPANY, AND THE COMPANY’S OBLIGATIONS UNDER THIS
SUBSECTION SHALL BE SECONDARY TO THE COVERAGE PROVIDED BY SUCH OTHER EMPLOYER’S
PLANS.  FOR THE BALANCE OF ANY PERIOD IN EXCESS OF THE APPLICABLE SEVERANCE
BENEFIT PERIOD DURING WHICH THE PARTICIPANT IS ENTITLED TO CONTINUATION COVERAGE
UNDER COBRA, THE PARTICIPANT SHALL BE ENTITLED TO MAINTAIN COVERAGE FOR HIMSELF
OR HERSELF AND THE PARTICIPANT’S ELIGIBLE DEPENDENTS AT THE PARTICIPANT’S OWN
EXPENSE.


 


(C)                                  ACCELERATION OF VESTING OF OPTIONS AND
OTHER STOCK-BASED COMPENSATION.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
CONTAINED IN ANY AGREEMENT EVIDENCING AN OPTION OR OTHER STOCK-BASED
COMPENSATION AWARD GRANTED TO A PARTICIPANT, THE VESTING AND/OR EXERCISABILITY
OF EACH OF THE PARTICIPANT’S OUTSTANDING OPTIONS AND OTHER STOCK-BASED
COMPENSATION AWARDS SHALL BE ACCELERATED IN FULL EFFECTIVE AS OF THE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT SO THAT EACH SUCH OPTION AND OTHER
STOCK-BASED COMPENSATION AWARD HELD BY THE PARTICIPANT SHALL BE IMMEDIATELY
EXERCISABLE AND/OR FULLY VESTED

 

11

--------------------------------------------------------------------------------


 

as of such date; provided, however, that such acceleration of vesting and/or
exercisability shall not apply to any stock-based compensation award where such
acceleration would result in plan disqualification or would otherwise be
contrary to applicable law (e.g., an employee stock purchase plan intended to
qualify under Section 423 of the Code).


 


(D)                                 RELOCATION REIMBURSEMENT.  A PARTICIPANT WHO
HAS BEEN EMPLOYED BY THE COMPANY LESS THAN TWELVE (12) MONTHS PRIOR TO THE
COMMENCEMENT OF THE CHANGE IN CONTROL PERIOD APPLICABLE TO SUCH INDIVIDUAL,
WHOSE TERMINATION UPON A CHANGE IN CONTROL OCCURS NO LATER THAN TWELVE (12)
MONTHS AFTER THE CONSUMMATION OF THE CHANGE IN CONTROL AND WHO RELOCATED HIS
PRIMARY RESIDENCE MORE THAN FIFTY (50) MILES TO ACCOMMODATE HIS OR HER
EMPLOYMENT WITH THE COMPANY SHALL BE ENTITLED TO REIMBURSEMENT FOR REASONABLE
EXPENSES INCURRED IN CONNECTION WITH RELOCATING THE PARTICIPANT’S PRIMARY
RESIDENCE FOLLOWING THE TERMINATION OF EMPLOYMENT, UP TO A MAXIMUM OF $25,000.


 


6.3                                 EFFECT OF BREACH OF RESTRICTIVE COVENANTS
AGREEMENT.  IF THE BOARD, ACTING IN GOOD FAITH, DETERMINES BY A VOTE OF NOT LESS
THAN TWO-THIRDS OF ITS ENTIRE MEMBERSHIP, THAT ANY ACTION OR FAILURE TO ACT BY A
PARTICIPANT CONSTITUTES A MATERIAL BREACH OF THE RESTRICTIVE COVENANTS AGREEMENT
EXECUTED BY SUCH PARTICIPANT, THE COMPANY MAY, IN ITS SOLE DISCRETION, TERMINATE
ANY FURTHER PROVISION OF SEVERANCE PAYMENTS AND BENEFITS UNDER SECTION 6.2 AND
REQUIRE THE PARTICIPANT TO PROMPTLY REPAY TO THE COMPANY ANY SEVERANCE PAYMENTS
OR BENEFITS UNDER SECTION 6.2 PROVIDED TO THE PARTICIPANT FOLLOWING THE DATE OF
SUCH MATERIAL BREACH.  THE COMPANY SHALL BE ENTITLED, AT ITS SOLE DISCRETION, TO
SET OFF ANY AMOUNTS THAT THE PARTICIPANT IS REQUIRED TO REPAY TO THE COMPANY
PURSUANT TO THIS SECTION 6.3 AGAINST ANY AMOUNT OWED TO THE PARTICIPANT BY THE
COMPANY, INCLUDING ANY AMOUNT OWED TO THE PARTICIPANT PURSUANT TO SECTION 6.1.


 


6.4                                 INDEMNIFICATION; INSURANCE.


 


(A)                                  IN ADDITION TO ANY RIGHTS A PARTICIPANT MAY
HAVE UNDER ANY INDEMNIFICATION AGREEMENT PREVIOUSLY ENTERED INTO BETWEEN THE
COMPANY AND SUCH PARTICIPANT (A “PRIOR INDEMNITY AGREEMENT”), FROM AND AFTER THE
DATE OF THE PARTICIPANT’S TERMINATION UPON A CHANGE IN CONTROL, THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS THE PARTICIPANT AGAINST ANY COSTS OR EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES, LOSSES, CLAIMS, DAMAGES OR
LIABILITIES INCURRED IN CONNECTION WITH ANY CLAIM, ACTION, SUIT, PROCEEDING OR
INVESTIGATION, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE, BY
REASON OF THE FACT THAT THE PARTICIPANT IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE
OR AGENT OF THE COMPANY GROUP, OR IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY GROUP AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, WHETHER ASSERTED OR
CLAIMED PRIOR TO, AT OR AFTER THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, AND THE
COMPANY SHALL ALSO ADVANCE FEES AND EXPENSES (INCLUDING ATTORNEYS’ FEES) AS
INCURRED BY THE PARTICIPANT TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE
LAW.  IN THE EVENT OF A CONFLICT BETWEEN THE PROVISIONS OF A PRIOR INDEMNITY
AGREEMENT AND THE PROVISIONS OF THIS PLAN, THE PARTICIPANT MAY ELECT WHICH
PROVISIONS SHALL GOVERN.


 


(B)                                 FOR A PERIOD OF SIX (6) YEARS FROM AND AFTER
THE DATE OF THE PARTICIPANT’S TERMINATION UPON A CHANGE IN CONTROL, THE COMPANY
SHALL MAINTAIN A POLICY OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE FOR THE
BENEFIT OF SUCH PARTICIPANT WHICH PROVIDES HIM

 

12

--------------------------------------------------------------------------------


 

or her with coverage no less favorable than that provided for the Company’s
continuing officers and directors.


 


7.                                       FEDERAL EXCISE TAX UNDER SECTION 4999
OF THE CODE


 


IN THE EVENT THAT ANY PAYMENT OR BENEFIT RECEIVED OR TO BE RECEIVED BY A
PARTICIPANT PURSUANT TO THIS PLAN OR OTHERWISE PAYABLE TO THE PARTICIPANT
(COLLECTIVELY, THE “PAYMENTS”) WOULD SUBJECT THE PARTICIPANT TO ANY EXCISE TAX
PURSUANT TO SECTION 4999 OF THE CODE, OR ANY SIMILAR OR SUCCESSOR PROVISION (THE
“EXCISE TAX”), DUE TO THE CHARACTERIZATION OF THE PAYMENTS AS “EXCESS PARACHUTE
PAYMENTS” UNDER SECTION 280G OF THE CODE OR ANY SIMILAR OR SUCCESSOR PROVISION
(“SECTION 280G”), THEN, NOTWITHSTANDING THE OTHER PROVISIONS OF THIS PLAN, THE
PARTICIPANT SHALL BE PAID ALL OF THE PAYMENTS, AND, IN ADDITION, SHALL BE
ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) SUCH THAT THE
NET AMOUNT RETAINED BY THE PARTICIPANT FROM THE PAYMENTS AND THE GROSS-UP
PAYMENT, AFTER DEDUCTION OF (A) ANY EXCISE TAX ON THE PAYMENTS, (B) ANY FEDERAL,
STATE AND LOCAL INCOME OR EMPLOYMENT TAX AND EXCISE TAX ON THE GROSS-UP PAYMENT
AND (C) ANY INTEREST, PENALTIES OR ADDITIONS TO TAX PAYABLE BY THE PARTICIPANT
WITH RESPECT THERETO, SHALL BE EQUAL TO THE PAYMENTS.  THE GROSS-UP PAYMENT, IF
ANY, SHALL BE PAID BY THE COMPANY WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE
DETERMINATION OF THE ACCOUNTANTS, AS PROVIDED BELOW.


 


7.1                                 DETERMINATION OF AMOUNTS.


 


(A)                                  DETERMINATION BY ACCOUNTANTS.  ALL
COMPUTATIONS AND DETERMINATIONS CALLED FOR BY THIS SECTION 7 SHALL BE PROMPTLY
DETERMINED AND REPORTED IN WRITING TO THE COMPANY AND THE PARTICIPANT BY
INDEPENDENT PUBLIC ACCOUNTANTS SELECTED BY THE COMPANY AND REASONABLY ACCEPTABLE
TO THE PARTICIPANT (THE “ACCOUNTANTS”), AND ALL SUCH COMPUTATIONS AND
DETERMINATIONS SHALL BE CONCLUSIVE AND BINDING UPON THE PARTICIPANT AND THE
COMPANY.  FOR THE PURPOSES OF SUCH DETERMINATIONS, THE ACCOUNTANTS MAY RELY ON
REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS
280G AND 4999 OF THE CODE.  THE COMPANY AND THE PARTICIPANT SHALL FURNISH TO THE
ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY
REQUEST IN ORDER TO MAKE THEIR REQUIRED DETERMINATIONS.  THE COMPANY SHALL BEAR
ALL FEES AND EXPENSES CHARGED BY THE ACCOUNTANTS IN CONNECTION WITH SUCH
SERVICES.


 


(B)                                 DETERMINATION OF EXCISE TAX.  FOR PURPOSES
OF DETERMINING WHETHER ANY OF THE PAYMENTS WILL BE SUBJECT TO THE EXCISE TAX AND
THE AMOUNT OF SUCH EXCISE TAX:


 

(1)                                  ANY PAYMENTS OR BENEFITS RECEIVED OR TO BE
RECEIVED BY THE PARTICIPANT IN CONNECTION WITH TRANSACTIONS CONTEMPLATED BY A
CHANGE IN CONTROL EVENT OR THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (WHETHER
PURSUANT TO THE TERMS OF THIS PLAN OR ANY OTHER PLAN, ARRANGEMENT OR AGREEMENT
WITH THE COMPANY), SHALL BE TREATED AS “PARACHUTE PAYMENTS” WITHIN THE MEANING
OF SECTION 280G, AND ALL “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G SHALL BE TREATED AS SUBJECT TO THE EXCISE TAX, UNLESS IN THE
OPINION OF THE ACCOUNTANTS SUCH PAYMENTS OR BENEFITS (IN WHOLE OR IN PART) DO
NOT CONSTITUTE PARACHUTE PAYMENTS, OR SUCH EXCESS PARACHUTE PAYMENTS (IN WHOLE
OR IN PART) REPRESENT REASONABLE

 

13

--------------------------------------------------------------------------------


 

compensation for services actually rendered within the meaning of Section 280G
in excess of the base amount within the meaning of Section 280G, or are
otherwise not subject to the Excise Tax.

 

(2)                                  THE AMOUNT OF THE PAYMENTS WHICH SHALL BE
TREATED AS SUBJECT TO THE EXCISE TAX SHALL BE EQUAL TO THE LESSER OF (I) THE
TOTAL AMOUNT OF THE PAYMENTS OR (II) THE AMOUNT OF THE EXCESS PARACHUTE PAYMENTS
WITHIN THE MEANING OF SECTION 280G (AFTER APPLYING SECTION 7.3(B)(1) ABOVE).

 

(3)                                  THE VALUE OF ANY NON-CASH BENEFITS OR ANY
DEFERRED PAYMENT OR BENEFIT SHALL BE DETERMINED BY THE ACCOUNTANTS IN ACCORDANCE
WITH THE PRINCIPLES OF SECTION 280G.

 


(C)                                  DETERMINATION OF GROSS-UP PAYMENT.  FOR
PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT, THE PARTICIPANT
SHALL BE DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF
FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP PAYMENT IS TO
BE MADE AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF
TAXATION IN THE STATE AND LOCALITY OF THE PARTICIPANT’S RESIDENCE ON THE DATE
THE GROSS-UP PAYMENT IS TO BE MADE, NET OF THE MAXIMUM REDUCTION IN FEDERAL
INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL
TAXES.


 


7.2                                 NOTICE AND CONTEST OF CLAIM.


 


(A)                                  THE PARTICIPANT DESCRIBED IN SECTION 7.2
SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE
THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP
PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER
THAN SIXTY (60) CALENDAR DAYS AFTER THE PARTICIPANT IS INFORMED IN WRITING OF
SUCH CLAIM AND SHALL APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE
DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  THE PARTICIPANT SHALL NOT PAY
SUCH CLAIM PRIOR TO THE EXPIRATION OF THE THIRTY (30) DAY PERIOD FOLLOWING THE
DATE ON WHICH THE PARTICIPANT GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER
PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM
IS DUE).  IF THE COMPANY NOTIFIES THE PARTICIPANT IN WRITING PRIOR TO THE
EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE PARTICIPANT
SHALL:


 

(1)                                  GIVE THE COMPANY ANY INFORMATION REASONABLY
REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM;

 

(2)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY AND
REASONABLY SATISFACTORY TO THE PARTICIPANT;

 

(3)                                  COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER TO EFFECTIVELY CONTEST SUCH CLAIM; AND

 

(4)                                  PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses

 

14

--------------------------------------------------------------------------------


 

(including, but not limited to, additional interest and penalties and related
legal, consulting or other similar fees) incurred in connection with such
contest and shall indemnify and hold the Participant harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

 


(B)                                 THE COMPANY SHALL CONTROL ALL PROCEEDINGS
TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS SOLE OPTION, MAY PURSUE OR
FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES
WITH THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY, AT ITS SOLE OPTION,
EITHER DIRECT THE PARTICIPANT TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR
CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER, AND THE PARTICIPANT AGREES TO
PROSECUTE SUCH CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN
A COURT OF INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE
COMPANY SHALL DETERMINE; PROVIDED, HOWEVER, THAT IF THE COMPANY DIRECTS THE
PARTICIPANT TO PAY SUCH CLAIM AND SUE FOR A REFUND, THE COMPANY SHALL ADVANCE
THE AMOUNT OF SUCH PAYMENT TO THE PARTICIPANT ON AN INTEREST-FREE BASIS, AND
SHALL INDEMNIFY AND HOLD THE PARTICIPANT HARMLESS, ON AN AFTER-TAX BASIS, FROM
ANY EXCISE TAX OR OTHER TAX (INCLUDING INTEREST OR PENALTIES WITH RESPECT
THERETO) IMPOSED WITH RESPECT TO SUCH ADVANCE OR WITH RESPECT TO ANY IMPUTED
INCOME WITH RESPECT TO SUCH ADVANCE; AND PROVIDED, FURTHER, THAT IF THE
PARTICIPANT IS REQUIRED TO EXTEND THE STATUTE OF LIMITATIONS TO ENABLE THE
COMPANY TO CONTEST SUCH CLAIM, THE PARTICIPANT MAY LIMIT THIS EXTENSION SOLELY
TO SUCH CONTESTED AMOUNT.  THE COMPANY’S CONTROL OF THE CONTEST SHALL BE LIMITED
TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD BE PAYABLE HEREUNDER
AND THE PARTICIPANT SHALL BE ENTITLED TO SETTLE OR CONTEST, AS THE CASE MAY BE,
ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER TAXING
AUTHORITY.  IN ADDITION, NO POSITION MAY BE TAKEN NOR ANY FINAL RESOLUTION BE
AGREED TO BY THE COMPANY WITHOUT THE PARTICIPANT’S CONSENT IF SUCH POSITION OR
RESOLUTION COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE PARTICIPANT
(INCLUDING ANY OTHER TAX POSITION OF THE PARTICIPANT UNRELATED TO THE MATTERS
COVERED HEREBY).


 


7.3                                 ADJUSTMENTS WITH RESPECT TO GROSS-UP
PAYMENT.


 


(A)                                  IN THE EVENT THAT THE EXCISE TAX IS
SUBSEQUENTLY DETERMINED TO BE LESS THAN THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER,
THE PARTICIPANT SHALL REPAY TO THE COMPANY, AT THE TIME THAT THE AMOUNT OF SUCH
REDUCTION IN EXCISE TAX IS FINALLY DETERMINED, THE PORTION OF THE GROSS-UP
PAYMENT ATTRIBUTABLE TO SUCH REDUCTION (PLUS THE PORTION OF THE GROSS-UP PAYMENT
ATTRIBUTABLE TO THE EXCISE TAX AND FEDERAL, STATE AND LOCAL INCOME AND
EMPLOYMENT TAXES IMPOSED ON THE GROSS-UP PAYMENT BEING REPAID BY THE PARTICIPANT
TO THE EXTENT THAT SUCH REPAYMENT RESULTS IN A REDUCTION IN EXCISE TAX AND/OR A
FEDERAL, STATE OR LOCAL INCOME OR EMPLOYMENT TAX DEDUCTION) PLUS INTEREST ON THE
AMOUNT OF SUCH REPAYMENT AT THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE
CODE.


 


(B)                                 IN THE EVENT THAT THE EXCISE TAX IS
SUBSEQUENTLY DETERMINED TO EXCEED THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER
(INCLUDING BY REASON OF ANY PAYMENT THE EXISTENCE OR AMOUNT OF WHICH CANNOT BE
DETERMINED AT THE TIME OF THE GROSS-UP PAYMENT), THE COMPANY SHALL MAKE AN
ADDITIONAL GROSS-UP PAYMENT IN RESPECT OF SUCH EXCESS (PLUS ANY INTEREST,
PENALTIES OR ADDITIONS TO TAX PAYABLE BY THE PARTICIPANT WITH RESPECT TO SUCH
EXCESS) AT THE TIME THAT THE AMOUNT OF SUCH EXCESS IS FINALLY DETERMINED.


 

15

--------------------------------------------------------------------------------


 


8.                                       CONFLICT IN BENEFITS; NONCUMULATION OF
BENEFITS


 


8.1                                 EFFECT OF PLAN.  THE TERMS OF THIS PLAN,
WHEN ACCEPTED BY A PARTICIPANT PURSUANT TO AN EXECUTED PARTICIPATION AGREEMENT,
SHALL SUPERSEDE ALL PRIOR ARRANGEMENTS, WHETHER WRITTEN OR ORAL, AND
UNDERSTANDINGS REGARDING THE SUBJECT MATTER OF THIS PLAN AND SHALL BE THE
EXCLUSIVE AGREEMENT FOR THE DETERMINATION OF ANY PAYMENTS AND BENEFITS DUE TO
THE PARTICIPANT UPON THE EVENTS DESCRIBED IN SECTIONS 4, 5, 6 AND 7.


 


8.2                                 NONCUMULATION OF BENEFITS.  EXCEPT AS
EXPRESSLY PROVIDED IN A WRITTEN AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY
ENTERED INTO AFTER THE DATE OF SUCH PARTICIPANT’S PARTICIPATION AGREEMENT AND
WHICH EXPRESSLY DISCLAIMS THIS SECTION 8.2 AND IS APPROVED BY THE BOARD OR THE
COMMITTEE, THE TOTAL AMOUNT OF PAYMENTS AND BENEFITS THAT MAY BE RECEIVED BY THE
PARTICIPANT AS A RESULT OF THE EVENTS DESCRIBED IN SECTIONS 4, 5, 6 AND 7
PURSUANT TO (A) THE PLAN, (B) ANY AGREEMENT BETWEEN THE PARTICIPANT AND THE
COMPANY OR (C) ANY OTHER PLAN, PRACTICE OR STATUTORY OBLIGATION OF THE COMPANY,
SHALL NOT EXCEED THE AMOUNT OF PAYMENTS AND BENEFITS PROVIDED BY THIS PLAN UPON
SUCH EVENTS (PLUS ANY PAYMENTS AND BENEFITS PROVIDED PURSUANT TO A PRIOR
INDEMNITY AGREEMENT, AS DESCRIBED IN SECTION 6.4(A)), AND THE AGGREGATE AMOUNTS
PAYABLE UNDER THIS PLAN SHALL BE REDUCED TO THE EXTENT OF ANY EXCESS (BUT NOT
BELOW ZERO).


 


9.                                       EXCLUSIVE REMEDY


 

The payments and benefits provided by Section 4 and Sections 6 and 7 (plus any
payments and benefits provided pursuant to a Prior Indemnity Agreement, as
described in Section 6.4(a)), if applicable, shall constitute the Participant’s
sole and exclusive remedy for any alleged injury or other damages arising out of
the cessation of the employment relationship between the Participant and the
Company in the event of the Participant’s Termination in the Absence of a Change
in Control or the Participant’s Termination Upon a Change in Control,
respectively.  The Participant shall be entitled to no other compensation,
benefits, or other payments from the Company as a result of (a) the
Participant’s Termination in the Absence of a Change in Control with respect to
which the payments and benefits described in Section 4, if applicable, have been
provided to the Participant, or (b) the Participant’s Termination Upon a Change
in Control with respect to which the payments and benefits described in
Section 6 and Section 7 (plus any payments and benefits provided pursuant to a
Prior Indemnity Agreement), if applicable, have been provided to the
Participant, except as expressly set forth in this Plan or, subject to the
provisions of Section 8.2, in a duly executed employment agreement between
Company and the Participant.

 


10.                                 PROPRIETARY AND CONFIDENTIAL INFORMATION


 

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.

 


11.                                 NO CONTRACT OF EMPLOYMENT


 

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment or provision of any benefits shall be construed as giving any person the
right to be

 

16

--------------------------------------------------------------------------------


 

retained by the Company, a Successor or any other member of the Company Group. 
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship.  Accordingly, either the Participant or
the Company may terminate the relationship at any time, with or without cause,
and with or without notice except as otherwise provided by Section 15.  In
addition, nothing in this Plan shall in any manner obligate any Successor or
other member of the Company Group to offer employment to any Participant or to
continue the employment of any Participant which it does hire for any specific
duration of time.

 


12.                                 CLAIMS FOR BENEFITS


 


12.1                           ERISA PLAN.  THIS PLAN IS INTENDED TO BE (A) AN
EMPLOYEE WELFARE PLAN AS DEFINED IN SECTION 3(1) OF EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974 (“ERISA”) AND (B) A “TOP-HAT” PLAN MAINTAINED FOR THE
BENEFIT OF A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES OF THE
COMPANY GROUP.


 


12.2                           APPLICATION FOR BENEFITS.  ALL APPLICATIONS FOR
PAYMENTS AND/OR BENEFITS UNDER THE PLAN (“BENEFITS”) SHALL BE SUBMITTED TO THE
COMPANY’S VICE PRESIDENT, HUMAN RESOURCES (THE “CLAIMS ADMINISTRATOR”), WITH A
COPY TO THE COMPANY’S GENERAL COUNSEL.  APPLICATIONS FOR BENEFITS MUST BE IN
WRITING ON FORMS ACCEPTABLE TO THE CLAIMS ADMINISTRATOR AND MUST BE SIGNED BY
THE PARTICIPANT OR BENEFICIARY.  THE CLAIMS ADMINISTRATOR RESERVES THE RIGHT TO
REQUIRE THE PARTICIPANT OR BENEFICIARY TO FURNISH SUCH OTHER PROOF OF THE
PARTICIPANT’S EXPENSES, INCLUDING WITHOUT LIMITATION, RECEIPTS, CANCELED CHECKS,
BILLS, AND INVOICES AS MAY BE REQUIRED BY THE CLAIMS ADMINISTRATOR.


 


12.3                           APPEAL OF DENIAL OF CLAIM.


 


(A)                                  IF A CLAIMANT’S CLAIM FOR BENEFITS IS
DENIED, THE CLAIMS ADMINISTRATOR SHALL PROVIDE NOTICE TO THE CLAIMANT IN WRITING
OF THE DENIAL WITHIN NINETY (90) DAYS AFTER ITS SUBMISSION.  THE NOTICE SHALL BE
WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT AND SHALL
INCLUDE:


 

(1)                                  THE SPECIFIC REASON OR REASONS FOR THE
DENIAL;

 

(2)                                  SPECIFIC REFERENCES TO THE PLAN PROVISIONS
ON WHICH THE DENIAL IS BASED;

 

(3)                                  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE APPLICANT TO PERFECT THE CLAIM AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND

 

(4)                                  AN EXPLANATION OF THE PLAN’S CLAIMS REVIEW
PROCEDURES AND A STATEMENT OF CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT DETERMINATION.

 


(B)                                 IF SPECIAL CIRCUMSTANCES REQUIRE AN
EXTENSION OF TIME FOR PROCESSING THE INITIAL CLAIM, A WRITTEN NOTICE OF THE
EXTENSION AND THE REASON THEREFOR SHALL BE

 

17

--------------------------------------------------------------------------------


furnished to the claimant before the end of the initial ninety (90) day period. 
In no event shall such extension exceed ninety (90) days.


 


(C)                                  IF A CLAIM FOR BENEFITS IS DENIED, THE
CLAIMANT, AT THE CLAIMANT’S SOLE EXPENSE, MAY APPEAL THE DENIAL TO THE COMMITTEE
(THE “APPEALS ADMINISTRATOR”) WITHIN SIXTY (60) DAYS OF THE RECEIPT OF WRITTEN
NOTICE OF THE DENIAL.  IN PURSUING SUCH APPEAL THE APPLICANT OR HIS DULY
AUTHORIZED REPRESENTATIVE:


 

(1)                                  MAY REQUEST IN WRITING THAT THE APPEALS
ADMINISTRATOR REVIEW THE DENIAL;

 

(2)                                  MAY REVIEW PERTINENT DOCUMENTS; AND

 

(3)                                  MAY SUBMIT ISSUES AND COMMENTS IN WRITING.

 


(D)                                 THE DECISION ON REVIEW SHALL BE MADE WITHIN
SIXTY (60) DAYS OF RECEIPT OF THE REQUEST FOR REVIEW, UNLESS SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING, IN WHICH CASE A
DECISION SHALL BE RENDERED AS SOON AS POSSIBLE, BUT NOT LATER THAN ONE HUNDRED
TWENTY (120) DAYS AFTER RECEIPT OF THE REQUEST FOR REVIEW.  IF SUCH AN EXTENSION
OF TIME IS REQUIRED, WRITTEN NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE
CLAIMANT BEFORE THE END OF THE ORIGINAL SIXTY (60) DAY PERIOD.  THE DECISION ON
REVIEW SHALL BE MADE IN WRITING, SHALL BE WRITTEN IN A MANNER CALCULATED TO BE
UNDERSTOOD BY THE CLAIMANT, AND, IF THE DECISION ON REVIEW IS A DENIAL OF THE
CLAIM FOR BENEFITS, SHALL INCLUDE:


 

(1)                                  THE SPECIFIC REASON OR REASONS FOR THE
DENIAL;

 

(2)                                  SPECIFIC REFERENCES TO THE PLAN PROVISIONS
ON WHICH THE DENIAL IS BASED;

 

(3)                                  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE APPLICANT TO PERFECT THE CLAIM AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND

 

(4)                                  AN EXPLANATION OF THE PLAN’S CLAIMS REVIEW
PROCEDURES AND A STATEMENT OF CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION  502(A) FOLLOWING AN ADVERSE BENEFIT DETERMINATION.

 


13.                                 DISPUTE RESOLUTION


 


IN THE EVENT OF ANY DISPUTE OR CLAIM RELATING TO OR ARISING OUT OF THIS PLAN
THAT IS NOT RESOLVED IN ACCORDANCE WITH PROCEDURE DESCRIBED IN SECTION 12, THE
COMPANY AND THE PARTICIPANT, EACH BY EXECUTING A PARTICIPATION AGREEMENT, AGREE
THAT ALL SUCH DISPUTES OR CLAIMS SHALL BE RESOLVED BY MEANS OF BINDING
ARBITRATION IN SACRAMENTO COUNTY, CALIFORNIA BEFORE A SOLE ARBITRATOR, IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA FOR AGREEMENTS MADE IN THAT
STATE OR AS OTHERWISE REQUIRED BY ERISA.  ANY ARBITRATION SHALL BE ADMINISTERED
BY JAMS PURSUANT TO ITS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES. JUDGMENT
ON THE AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER FROM

 

18

--------------------------------------------------------------------------------


 

the losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Plan.


 


14.                                 SUCCESSORS AND ASSIGNS


 


14.1                           SUCCESSORS OF THE COMPANY.  THE COMPANY SHALL
REQUIRE ANY SUCCESSOR OR ASSIGN (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY, EXPRESSLY, ABSOLUTELY AND UNCONDITIONALLY TO
ASSUME AND AGREE TO PERFORM THIS PLAN IN THE SAME MANNER AND TO THE SAME EXTENT
THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION OR
ASSIGNMENT HAD TAKEN PLACE.


 


14.2                           ACKNOWLEDGMENT BY COMPANY.  IF, AFTER A CHANGE IN
CONTROL, THE COMPANY FAILS TO REASONABLY CONFIRM THAT IT HAS PERFORMED THE
OBLIGATION DESCRIBED IN SECTION 14.1 WITHIN TWENTY (20) DAYS AFTER WRITTEN
NOTICE FROM THE PARTICIPANT, SUCH FAILURE SHALL BE A MATERIAL BREACH OF THIS
PLAN AND SHALL ENTITLE THE PARTICIPANT TO RESIGN FOR GOOD REASON AND TO RECEIVE
THE BENEFITS PROVIDED UNDER THIS PLAN IN THE EVENT OF TERMINATION UPON A CHANGE
IN CONTROL.


 


14.3                           HEIRS AND REPRESENTATIVES OF PARTICIPANT.  THIS
PLAN SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTICIPANT’S
PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISES, LEGATEES OR OTHER BENEFICIARIES.  IF THE PARTICIPANT
SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO THE PARTICIPANT HEREUNDER
(OTHER THAN AMOUNTS WHICH, BY THEIR TERMS, TERMINATE UPON THE DEATH OF THE
PARTICIPANT) IF THE PARTICIPANT HAD CONTINUED TO LIVE, THEN ALL SUCH AMOUNTS,
UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF
THIS PLAN TO THE EXECUTORS, PERSONAL REPRESENTATIVES OR ADMINISTRATORS OF THE
PARTICIPANT’S ESTATE.


 


15.                                 NOTICES


 


15.1                           GENERAL.  FOR PURPOSES OF THIS PLAN, NOTICES AND
ALL OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY
UNITED STATES CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY OVERNIGHT COURIER,
POSTAGE PREPAID, AS FOLLOWS:


 


(A)                                  IF TO THE COMPANY:


 

InsWeb Corporation

11290 Pyrites Way

Suite 200

Gold River, CA 95670

Attention: General Counsel

 


(B)                                 IF TO THE PARTICIPANT, AT THE HOME ADDRESS
WHICH THE PARTICIPANT MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.


 

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

 

19

--------------------------------------------------------------------------------


 


15.2                           NOTICE OF TERMINATION.  ANY TERMINATION BY THE
COMPANY OF THE PARTICIPANT’S EMPLOYMENT OR ANY RESIGNATION OF EMPLOYMENT BY THE
PARTICIPANT SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION OR RESIGNATION TO
THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 15.1.  SUCH NOTICE SHALL
INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS PLAN RELIED UPON, SHALL SET
FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL SPECIFY THE
TERMINATION DATE.


 


16.                                 TERMINATION AND AMENDMENT OF PLAN


 

The Plan and/or any Participation Agreement executed by a Participant may not be
terminated with respect to such Participant without the written consent of the
Participant and the approval of the Board or the Committee.  The Plan and/or any
Participation Agreement executed by a Participant may be modified, amended or
superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Board or the
Committee.

 


17.                                 MISCELLANEOUS PROVISIONS


 


17.1                           UNFUNDED OBLIGATION.  ANY AMOUNTS PAYABLE TO
PARTICIPANTS PURSUANT TO THE PLAN ARE UNFUNDED OBLIGATIONS.  THE COMPANY SHALL
NOT BE REQUIRED TO SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO CREATE ANY
TRUSTS, OR ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH OBLIGATIONS.  THE
COMPANY SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY INVESTMENTS,
INCLUDING TRUST INVESTMENTS, WHICH THE COMPANY MAY MAKE TO FULFILL ITS PAYMENT
OBLIGATIONS HEREUNDER.  ANY INVESTMENTS OR THE CREATION OR MAINTENANCE OF ANY
TRUST OR ANY PARTICIPANT ACCOUNT SHALL NOT CREATE OR CONSTITUTE A TRUST OR
FIDUCIARY RELATIONSHIP BETWEEN THE BOARD OR THE COMPANY AND A PARTICIPANT, OR
OTHERWISE CREATE ANY VESTED OR BENEFICIAL INTEREST IN ANY PARTICIPANT OR THE
PARTICIPANT’S CREDITORS IN ANY ASSETS OF THE COMPANY.


 


17.2                           NO DUTY TO MITIGATE; OBLIGATIONS OF COMPANY.  A
PARTICIPANT SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT OR
BENEFIT CONTEMPLATED BY THIS PLAN BY SEEKING EMPLOYMENT WITH A NEW EMPLOYER OR
OTHERWISE, NOR SHALL ANY SUCH PAYMENT OR BENEFIT (EXCEPT FOR BENEFITS TO THE
EXTENT DESCRIBED IN SECTION 4.1(B)(2) OR SECTION 6.2(B)) BE REDUCED BY ANY
COMPENSATION OR BENEFITS THAT THE PARTICIPANT MAY RECEIVE FROM EMPLOYMENT BY
ANOTHER EMPLOYER.  EXCEPT AS OTHERWISE PROVIDED BY THIS PLAN, THE OBLIGATIONS OF
THE COMPANY TO MAKE PAYMENTS TO THE PARTICIPANT AND TO MAKE THE ARRANGEMENTS
PROVIDED FOR HEREIN ARE ABSOLUTE AND UNCONDITIONAL AND MAY NOT BE REDUCED BY ANY
CIRCUMSTANCES, INCLUDING WITHOUT LIMITATION ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH THE COMPANY MAY HAVE AGAINST THE
PARTICIPANT OR ANY THIRD PARTY AT ANY TIME.


 


17.3                           NO REPRESENTATIONS.  BY EXECUTING A PARTICIPATION
AGREEMENT, THE PARTICIPANT ACKNOWLEDGES THAT IN BECOMING A PARTICIPANT IN THE
PLAN, THE PARTICIPANT IS NOT RELYING AND HAS NOT RELIED ON ANY PROMISE,
REPRESENTATION OR STATEMENT MADE BY OR ON BEHALF OF THE COMPANY WHICH IS NOT SET
FORTH IN THIS PLAN.


 


17.4                           WAIVER.  NO WAIVER BY THE PARTICIPANT OR THE
COMPANY OF ANY BREACH OF, OR OF ANY LACK OF COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS PLAN BY THE OTHER PARTY SHALL

 

20

--------------------------------------------------------------------------------


 

be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


 


17.5                           CHOICE OF LAW.  THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS PLAN SHALL BE GOVERNED BY THE SUBSTANTIVE
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS CONFLICT OF LAW
PROVISIONS.


 


17.6                           VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION OF THIS PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS PLAN, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


17.7                           BENEFITS NOT ASSIGNABLE.  EXCEPT AS OTHERWISE
PROVIDED HEREIN OR BY LAW, NO RIGHT OR INTEREST OF ANY PARTICIPANT UNDER THE
PLAN SHALL BE ASSIGNABLE OR TRANSFERABLE, IN WHOLE OR IN PART, EITHER DIRECTLY
OR BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, BY
EXECUTION, LEVY, GARNISHMENT, ATTACHMENT, PLEDGE OR IN ANY OTHER MANNER, AND NO
ATTEMPTED TRANSFER OR ASSIGNMENT THEREOF SHALL BE EFFECTIVE.  NO RIGHT OR
INTEREST OF ANY PARTICIPANT UNDER THE PLAN SHALL BE LIABLE FOR, OR SUBJECT TO,
ANY OBLIGATION OR LIABILITY OF SUCH PARTICIPANT.


 


17.8                           TAX WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO
THIS PLAN WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT
TAXES.


 


17.9                           CONSULTATION WITH LEGAL AND FINANCIAL ADVISORS. 
BY EXECUTING A PARTICIPATION AGREEMENT, THE PARTICIPANT ACKNOWLEDGES THAT THIS
PLAN CONFERS SIGNIFICANT LEGAL RIGHTS, AND MAY ALSO INVOLVE THE WAIVER OF RIGHTS
UNDER OTHER AGREEMENTS; THAT THE COMPANY HAS ENCOURAGED THE PARTICIPANT TO
CONSULT WITH THE PARTICIPANT’S PERSONAL LEGAL AND FINANCIAL ADVISORS; AND THAT
THE PARTICIPANT HAS HAD ADEQUATE TIME TO CONSULT WITH THE PARTICIPANT’S ADVISORS
BEFORE EXECUTING THE PARTICIPATION AGREEMENT.


 


17.10                     FURTHER ASSURANCES.  FROM TIME TO TIME, AT THE
COMPANY’S REQUEST AND WITHOUT FURTHER CONSIDERATION, THE PARTICIPANT SHALL
EXECUTE AND DELIVER SUCH ADDITIONAL DOCUMENTS AND TAKE ALL SUCH FURTHER ACTION
AS REASONABLY REQUESTED BY THE COMPANY TO BE NECESSARY OR DESIRABLE TO MAKE
EFFECTIVE, IN THE MOST EXPEDITIOUS MANNER POSSIBLE, THE TERMS OF THE PLAN AND
THE PARTICIPANT’S PARTICIPATION AGREEMENT, RELEASE AND RESTRICTIVE COVENANTS
AGREEMENT, AND TO PROVIDE ADEQUATE ASSURANCE OF THE PARTICIPANT’S DUE
PERFORMANCE THEREUNDER.


 


18.                                 AGREEMENT


 

By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan.  This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Committee on June 14, 2004.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

FORM OF

 

AGREEMENT TO PARTICIPATE IN THE

 

INSWEB CORPORATION

 

EXECUTIVE RETENTION AND SEVERANCE PLAN

 

--------------------------------------------------------------------------------


 

AGREEMENT TO PARTICIPATE IN THE
InsWeb CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Adopted           , 2004

 

In consideration of the benefits provided by the InsWeb Corporation Executive
Retention and Severance Plan (the “Plan”), the undersigned employee of InsWeb
Corporation (the “Company”) and the Company agree that, as of the date written
below, the undersigned shall become a Participant in the Plan and shall be fully
bound by and subject to all of its provisions.  All references to a
“Participant” in the Plan shall be deemed to refer to the undersigned.

 

The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.

 

The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan.  The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 13 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in an employment agreement
between the Company and the undersigned, the employment relationship between the
undersigned and the Company is an “at-will” relationship.

 

Executed on                                                   .

 

PARTICIPANT

INSWEB CORPORATION

 

 

 

 

 

 

By:

 

 

Signature

 

 

 

 

 

Title:

 

 

Name Printed

 

 

 

 

 

 

Address

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

FORM OF

 

GENERAL RELEASE OF CLAIMS

 

--------------------------------------------------------------------------------


 

GENERAL RELEASE OF CLAIMS

 

This Agreement is by and between [Employee Name] (“Employee”) and [InsWeb
Corporation or successor that agrees to assume the Executive Retention and
Severance Plan following a Change in Control] (the “Company”).  This Agreement
will become effective on the eighth (8th) day after it is signed by Employee
(the “Effective Date”), provided that the Company has signed this Agreement and
Employee has not revoked this Agreement (by written notice to [Company Contact
Name] at the Company) prior to that date.

 

RECITALS

 

A.                                   Employee was employed by the Company as of
               ,      .

 

B.                                     Employee and the Company entered into an
Agreement to Participate in the InsWeb Corporation Executive Retention and
Severance Plan (such agreement and plan being referred to herein as the “Plan”)
effective as of               ,       wherein Employee is entitled to receive
certain benefits in the event of [an Involuntary Termination] [a Termination
Upon a Change in Control] (as defined by the Plan), provided Employee signs and
does not revoke a Release (as defined by the Plan).

 

C.                                     [A Change in Control (as defined by the
Plan) has occurred as a result of [briefly describe change in control]]

 

D.                                    Employee’s employment is being terminated
as a result of [an Involuntary Termination] [a Termination Upon a Change in
Control].  Employee’s last day of work and termination are effective as of
               ,      . Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Commencing on the Effective Date, the
Company shall provide Employee with the applicable payments and benefits set
forth in the Plan in accordance with the terms of the Plan.  Employee
acknowledges that the payments and benefits made pursuant to this paragraph are
made in full satisfaction of the Company’s obligations under the Plan.  Employee
further acknowledges that Employee has been paid all wages and accrued, unused
vacation that Employee earned during his or her employment with the Company.

 

2.                                       Employee and Employee’s successors
release the Company, its respective subsidiaries, stockholders, investors,
directors, officers, employees, agents, attorneys, insurers, legal successors
and assigns of and from any and all claims, actions and causes of action,
whether now known or unknown, which Employee now has, or at any other time had,
or shall or may have against those released parties based upon or arising out of
any matter, cause, fact, thing, act or omission whatsoever directly related to
Employee’s employment by the Company or the termination of such employment and
occurring or existing at any time up to and including the Effective Date,
including, but not limited to, any claims of breach of written contract,
wrongful termination, retaliation, fraud, defamation, infliction of emotional
distress, or national origin,

 

--------------------------------------------------------------------------------


 

race, age, sex, sexual orientation, disability or other discrimination or
harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law.  Notwithstanding the foregoing,
this release shall not apply to any right of the Employee pursuant to
Section 6.4 of the Plan or pursuant to a Prior Indemnity Agreement (as such term
is defined by the Plan).

 

3.                                       Employee acknowledges that he or she
has read Section 1542 of the Civil Code of the State of California, which states
in full:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4.                                       Employee and the Company acknowledge
and agree that they shall continue to be bound by and comply with the terms and
obligations under the following agreements: (i) any proprietary rights or
confidentiality agreements between the Company and Employee, (ii) the Plan,
(iii) any Prior Indemnity Agreement (as such term is defined by the Plan) to
which Employee is a party, [and] (iv) any stock option, stock grant or stock
purchase agreements between the Company and Employee [and (v) the Restrictive
Covenants Agreement between the Company and Employee].

 

5.                                       This Agreement shall be binding upon,
and shall inure to the benefit of, the parties and their respective successors,
assigns, heirs and personal representatives.

 

6.                                       The parties agree that any and all
disputes that both (i) arise out of the Plan, the interpretation, validity or
enforceability of the Plan or the alleged breach thereof and (ii) relate to the
enforceability of this Agreement or the interpretation of the terms of this
Agreement shall be subject to the provisions of Section 12 and Section 13 of the
Plan.

 

7.                                       The parties agree that any and all
disputes that (i) do not arise out of the Plan, the interpretation, validity or
enforceability of the Plan or the alleged breach thereof and (ii) relate to the
enforceability of this Agreement, the interpretation of the terms of this
Agreement (including the determination of the scope or applicability of this
agreement to arbitrate) or any of the matters herein released or herein
described, shall be resolved by means of binding arbitration in Sacramento
County, California before a sole arbitrator, in accordance with the laws of the
State of California for agreements made in that State.  Any arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures.  Judgment on the award may be entered in any court having
jurisdiction.  The prevailing party shall be entitled to recover

 

2

--------------------------------------------------------------------------------


 

from the losing party its attorneys’ fees and costs incurred in any action
brought to resolve any such dispute.

 

8.                                       This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral, with
the exception of any agreements described in paragraph 4 of this Agreement. 
This Agreement may not be modified or amended except by a document signed by an
authorized officer of the Company and Employee.  If any provision of this
Agreement is deemed invalid, illegal or unenforceable, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected.

 

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT.  EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS
AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION
AND BENEFITS DESCRIBED IN PARAGRAPH 1.

 

Dated:

 

 

 

 

 

[Employee Name]

 

 

 

 

 

[Company]

 

 

 

 

Dated:

 

 

By:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

FORM OF

 

RESTRICTIVE COVENANTS AGREEMENT

[Executive Officer]

 

--------------------------------------------------------------------------------


 

RESTRICTIVE COVENANTS AGREEMENT

[Executive Officer]

 

THIS RESTRICTIVE COVENANTS AGREEMENT is made and entered into as of          ,
200    , by and between                         , an individual (“Employee”),
and [InsWeb Corporation, a Delaware corporation] [Successor company that agrees
to assume the Executive Retention and Severance Plan following a Change in
Control] (the “Company”).  For the purposes of this Agreement, the “Company”
shall be deemed to include [InsWeb Corporation] [Successor company that agrees
to assume the Executive Retention and Severance Plan following a Change in
Control], any successor entity and their majority owned direct and indirect
subsidiaries that operate the InsWeb Business (as hereinafter defined) during
the term of this Agreement.

 

RECITALS

 

A.                                   InsWeb Corporation, a Delaware corporation
(“InsWeb”), is engaged throughout the United States of America and the world in
the business of [describe business] (the “InsWeb Business”).

 

B.                                     Employee has been employed by the Company
as its               since                ,         .

 

C.                                     Employee and the Company entered into an
Agreement to Participate in the InsWeb Corporation Executive Retention and
Severance Plan (such agreement and plan being referred to herein as the “Plan”),
effective as of               ,           , wherein Employee is entitled to
receive certain severance payments and benefits in the event of [an Involuntary
Termination or a Termination Upon a Change in Control] (both as defined by the
Plan), provided Employee executes this Agreement.

 

D.                                    [Pursuant to that certain Agreement and
Plan of Reorganization (the “Reorganization Agreement”) dated as of
                       ,          by and among [Acquiror Parent],
[              Acquisition Corp.], a               corporation and wholly-owned
subsidiary of [Acquiror Parent] (“Sub”), and InsWeb, [Acquiror Parent] is
acquiring InsWeb through a merger of [InsWeb/Sub] with and into [Sub/InsWeb]
(the “Merger”) pursuant to which [InsWeb/Sub], as the surviving corporation,
will continue to operate the InsWeb Business as a wholly-owned subsidiary of
[Acquiror Parent].]

 

E.                                      Employee’s employment is being
terminated as a result of [an Involuntary Termination or a Termination Upon a
Change in Control].  Employee’s last day of work and termination are effective
as of                     ,             (the “Termination Date”).  Employee
desires to receive the payments and benefits provided by the Plan by executing
this Agreement.

 

F.                                      In consideration of the payments and
benefits to be provided to Employee by the Company, Employee, intending to be
bound hereby, has executed this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Covenant Not to Compete.

 

(a)                                  Employee and the Company agree that due to
the nature of Employee’s association with the Company, Employee has confidential
and proprietary information relating to the InsWeb Business and operations of
the Company.  Employee acknowledges that such information is of extreme
importance to the business of the Company and that disclosure of such
confidential information to others, especially the Company’s Competitors (as
defined below), or the unauthorized use of such information by others would
cause substantial loss and harm to the Company.

 

(b)                                 Employee and the Company further agree that
the market for the InsWeb Business is intensely competitive and that there are
certain companies, as identified in Schedule 1 attached hereto (the
“Competitors”), that directly compete with the Company in the InsWeb Business.

 

(c)                                  Employee agrees that, for a period of one
(1) year following the Termination Date (the “Noncompetition Period”), he will
not, with or without compensation, directly or indirectly (including without
limitation, through any Affiliate (as defined below) of Employee), own, manage,
operate, control or otherwise engage or participate in, or be connected as an
owner, partner, principal, creditor, salesman, guarantor, advisor, member of the
board of directors of, employee of or consultant to, any of the Competitors. 
Employee agrees to notify the Company within 24 hours of each employment or
consulting position or membership on a board of directors he accepts during the
Noncompetition Period (including the name and address of the hiring party) and
will, upon request by the Company, describe in reasonable detail the nature of
his duties in each such position. The Board shall, within 5 days of Company’s
receipt of the notice, make a determination whether the employment or consulting
position or membership on the board of directors will constitute a breach of
this covenant not to compete.

 

(d)                                 Notwithstanding the foregoing, Employee may
own securities in any of the Competitors that is a publicly held corporation,
but only to the extent that Employee does not own, of record or beneficially,
more than one percent (1%) of the outstanding voting securities of any such
Competitor.

 

(e)                                  “Affiliate” as used herein, means, with
respect to any person or entity, any person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
other person or entity.

 

(f)                                    Employee acknowledges and agrees that the
restrictions contained in this paragraph are reasonable and necessary, as there
is a significant risk that Employee’s provision of labor, services or advice or
assistance to any Competitor could result in the inevitable disclosure of the
Company’s proprietary information.  Employee further acknowledges that the
restrictions contained in this paragraph will not preclude him from engaging in
any trade, business or profession for which he is qualified.

 

2.                                       Nonsolicitation.  Employee agrees that
he will not during the Noncompetition Period, directly or indirectly:

 

2

--------------------------------------------------------------------------------


 

(a)                                  solicit, influence, entice or encourage any
person who is an employee of or consultant to the Company to cease or curtail
his or her relationship with the Company; or

 

(b)                                 request, advise or induce any of the
customers, suppliers, distributors, vendors or other business contacts of the
Company with which Employee had contact while employed by the Company to
withdraw, curtail, cancel or not increase their business with the Company.

 

3.                                       Nondisruption.  Employee agrees that he
will not during the Noncompetition Period, directly or indirectly, interfere
with, disrupt or attempt to disrupt any past, present or prospective
relationship, contractual or otherwise, between the Company and any of its
employees, consultants, customers, suppliers, distributors or vendors.

 

4.                                       Nondisparagement.  Employee agrees that
he will not during the Noncompetition Period knowingly disparage the business
reputation of the Company (or its management team) or take any actions that are
harmful to the Company’s goodwill with its customers, suppliers, distributors,
vendors, employees, consultants, the media or the public.

 

5.                                       Confidentiality.  Employee covenants
that he will not, at any time, directly or indirectly, use for his own account,
or disclose to any person, firm or corporation, other than authorized officers,
directors and employees of the Company, Confidential Information (as hereinafter
defined).  As used herein, “Confidential Information” means information about
the Company of any kind, nature or description, including, but not limited to,
any proprietary knowledge, trade secrets, data, formulae, employees, and client
and customer lists and all documents, papers, resumes, and records (including
computer records), which is disclosed to or otherwise known to Employee as a
direct or indirect consequence of his association with the Company.  Employee
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and that such information gives the Company a
competitive advantage in its business.  Employee further agrees to deliver to
the Company, at the Company’s request, all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written or electronic
information (and all copies thereof) furnished by the Company or created by
Employee in connection with his association with the Company.

 

6.                                       Equitable Relief.  Employee
acknowledges and agrees that the Company’s remedies at law for breach of any of
the provisions of this Agreement would be inadequate and, in recognition of this
fact, Employee agrees that, in the event of such breach, in addition to any
remedies at law it may have, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be available.  Employee further acknowledges that
should Employee violate any of the provisions of this Agreement, it will be
difficult to determine the amount of damages resulting to the Company and that
in addition to any other remedies it may have, the Company shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
damages.

 

7.                                       Termination of Certain Payments and
Benefits Upon Breach.  In addition to the remedies provided by paragraph 6 of
this Agreement, Employee agrees that if the Board of Directors of the Company,
acting in good faith, determines by a vote of not less than two-thirds

 

3

--------------------------------------------------------------------------------


 

of its entire membership, that any action or failure to act by Employee
constitutes a material breach of any of the covenants set forth in paragraph 1,
2, 3, 4 or 5 of this Agreement, then the Company may, in its sole discretion,
terminate any further provision of the severance payments and benefits under
Section 4.1(b) or Section 6.2 of the Plan, as applicable, and require Employee
to repay to the Company any such severance payments or benefits provided to
Employee following the date of such material breach.  The Company shall be
entitled, at its sole discretion, to set off any amounts that Employee is
required to repay to the Company pursuant to this paragraph against any amount
owed to Employee by the Company, including any amount owed to Employee pursuant
to Section 4.1(a) or Section 6.1 of the Plan, as applicable.

 

8.                                       Acknowledgement.  Each of Employee and
the Company acknowledges and agrees that the covenants and agreements contained
in this Agreement have been negotiated in good faith by the parties, are
reasonable and are not more restrictive or broader than necessary to protect the
interests of the parties thereto, and would not achieve their intended purpose
if they were on different terms or for periods of time shorter than the periods
of time provided herein or applied in more restrictive geographical areas than
are provided herein.

 

9.                                       Separate Covenants.  The covenants
contained in this Agreement shall be construed as a series of separate
covenants, one for each of the counties in each of the states of the United
States of America, one for each province of Canada, and one for each country
outside the United States and Canada.

 

10.                                 Severability.  The parties agree that
construction of this Agreement shall be in favor of its reasonable nature,
legality and enforceability, and that any construction causing unenforceability
shall yield to a construction permitting enforceability.  It is agreed that the
noncompetition, nonsolicitation, nondisruption, nondisparagement and
confidentiality covenants and provisions of this Agreement are severable, and
that if any single covenant or provision or multiple covenants or provisions
should be found unenforceable, the entire Agreement and remaining covenants and
provisions shall not fail but shall be construed as enforceable without any
severed covenant or provision in accordance with the tenor of this Agreement. 
The parties specifically agree that no covenant or provision of this Agreement
shall be invalidated because of overbreadth insofar as the parties acknowledge
the scope of the covenants and provisions contained herein to be reasonable and
necessary for the protection of the Company and not unduly restrictive upon
Employee.  However, should a court or any other trier of fact or law determine
not to enforce any covenant or provision of this Agreement as written due to
overbreadth, then the parties agree that said covenant or provision shall be
enforced to the extent reasonable, with the court or such trier to make any
necessary revisions to said covenant or provision to permit its enforceability.

 

11.                                 Not an Employment Agreement.  This Agreement
is not, and nothing in this Agreement shall be construed as, an agreement to
provide employment to Employee.  The provisions of Paragraphs 1, 2, 3, 4 and 5
of this Agreement shall be operative regardless of the reasons for any
termination of Employee’s employment and regardless of the performance or
nonperformance by any party under any other section of this Agreement.

 

12.                                 Governing Law.  This Agreement is made under
and shall be governed by, construed in accordance with and enforced under the
internal laws of the State of California.

 

4

--------------------------------------------------------------------------------


 

13.                                 Entire Agreement.  This Agreement, together
with the Plan, constitutes and contains the entire agreement and understanding
concerning the subject matter addressed herein between the parties, and
supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof, and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein
or in the Plan.

 

14.                                 Notices.  Any notice or other communication
under this Agreement shall be in writing, signed by the party making the same,
and shall be delivered personally or sent by certified or registered mail or
overnight courier, postage prepaid, addressed as follows:

If to Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Company:

 

InsWeb Corporation

 

 

11290 Pyrites Way, Suite 200

 

 

Gold River, CA 95670

 

 

Attention: General Counsel

 

or to such other address as may hereafter be designated by either party hereto. 
All such notices shall be deemed given on the date personally delivered, mailed
or deposited with an overnight courier.

 

15.                                 Dispute Resolution.  The parties agree that
any and all disputes that (i) do not arise out of the Plan, the interpretation,
validity or enforceability of the Plan or the alleged breach thereof and (ii)
relate to the enforceability of this Agreement or the interpretation of the
terms of this Agreement (including the determination of the scope or
applicability of this agreement to arbitrate) shall be resolved by means of
binding arbitration in Sacramento County, California before a sole arbitrator,
in accordance with the laws of the State of California for agreements made in
that State.  Any arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures. Judgment on the award may be
entered in any court having jurisdiction. The prevailing party shall be entitled
to recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.

 

16.                                 Amendments; No Waiver.

 

(a)                                  No amendment or modification of this
Agreement shall be deemed effective unless made in writing and signed by the
parties hereto.

 

(b)                                 No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel to enforce any
provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

5

--------------------------------------------------------------------------------


 

17.                                 Assignment.  This Agreement may be assigned
by the Company, without the consent of Employee, to any affiliate of the Company
or to any nonaffiliate of the Company that shall succeed to the business and
assets of the Company.  This Agreement is personal to Employee, and Employee may
not assign any rights or delegate any responsibilities hereunder.

 

18.                                 Further Assurances.  From time to time, at
the Company’s request and without further consideration, Employee shall execute
and deliver such additional documents and take all such further action as
reasonably requested by the Company to be necessary or desirable to make
effective, in the most expeditious manner possible, the terms of this Agreement,
and to provide adequate assurance of Employee’s due performance hereunder.

 

19.                                 Headings.  The headings of paragraphs in
this Agreement are solely for convenience of reference and shall not control the
meaning or interpretation of any provision of this Agreement.

 

20.                                 Construction.  The language of this
Agreement and of each and every paragraph, term and provision of this Agreement
shall, in all cases, for any and all purposes, and in any and all circumstances
whatsoever be construed as a whole, according to its fair meaning, not strictly
for or against Employee or the Company and with no regard whatsoever to the
identity or status of any person or persons who drafted all or any portion of
this Agreement.

 

21.                                 Counterparts.   This Agreement may be
executed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

INSWEB CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

Schedule 1

To Restrictive Covenants Agreement

 

 

For purposes of Paragraph 1 of the Restrictive Covenants Agreement, the
following companies are deemed to be Competitors:

 

1.

2.

3.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

FORM OF

 

RESTRICTIVE COVENANTS AGREEMENT
[Key Employee]

 

--------------------------------------------------------------------------------


 

RESTRICTIVE COVENANTS AGREEMENT

[Key Employee]

 

THIS RESTRICTIVE COVENANTS AGREEMENT is made and entered into as of
               , 200    , by and between                         , an individual
(“Employee”), and [InsWeb Corporation, a Delaware corporation] [Successor
company that agrees to assume the Executive Retention and Severance Plan
following a Change in Control] (the “Company”).  For the purposes of this
Agreement, the “Company” shall be deemed to include [InsWeb Corporation]
[Successor company that agrees to assume the Executive Retention and Severance
Plan following a Change in Control], any successor entity and their majority
owned direct and indirect subsidiaries.

RECITALS

 

A.                                   Employee has been employed by the Company
as its               since             ,        .

 

B.                                     Employee and the Company entered into an
Agreement to Participate in the InsWeb Corporation Executive Retention and
Severance Plan (such agreement and plan being referred to herein as the “Plan”),
effective as of                    ,            , wherein Employee is entitled
to receive certain severance payments and benefits in the event of [an
Involuntary Termination or a Termination Upon a Change in Control] (as defined
by the Plan), provided Employee executes this Agreement.

 

C.                                     [Pursuant to that certain Agreement and
Plan of Reorganization (the “Reorganization Agreement”) dated as
of              ,           by and among [Acquiror Parent],
[               Acquisition Corp.], a            corporation and wholly-owned
subsidiary of [Acquiror Parent] (“Sub”), and InsWeb, [Acquiror Parent] is
acquiring InsWeb through a merger of [InsWeb/Sub] with and into [Sub/InsWeb]
(the “Merger”) pursuant to which [InsWeb/Sub], as the surviving corporation,
will continue to operate the InsWeb business as a wholly-owned subsidiary of
[Acquiror Parent].]

 

D.                                    Employee’s employment is being terminated
as a result of [an Involuntary Termination or a Termination Upon a Change in
Control].  Employee’s last day of work and termination are effective as
of                     ,        (the “Termination Date”).  Employee desires to
receive the payments and benefits provided by the Plan by executing this
Agreement.

 

E.                                      In consideration of the payments and
benefits to be provided to Employee by the Company, Employee, intending to be
bound hereby, has executed this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Nonsolicitation.  Employee agrees that
he will not for a period of six (6) months following the Termination Date (the
“Restricted Period”), directly or indirectly:

 

2

--------------------------------------------------------------------------------


 

(a)                                  solicit, influence, entice or encourage any
person who is an employee of or consultant to the Company to cease or curtail
his or her relationship with the Company; or

 

(b)                                 request, advise or induce any of the
customers, suppliers, distributors, vendors or other business contacts of the
Company with which Employee had contact while employed by the Company to
withdraw, curtail, cancel or not increase their business with the Company.

 

2.                                       Nondisruption.  Employee agrees that he
will not during the Restricted Period, directly or indirectly, interfere with,
disrupt or attempt to disrupt any past, present or prospective relationship,
contractual or otherwise, between the Company and any of its employees,
consultants, customers, suppliers, distributors or vendors.

 

3.                                       Nondisparagement.  Employee agrees that
he will not during the Restricted Period knowingly disparage the business
reputation of the Company (or its management team) or take any actions that are
harmful to the Company’s goodwill with its customers, suppliers, distributors,
vendors, employees, consultants, the media or the public.

 

4.                                       Confidentiality.  Employee covenants
that he will not, at any time, directly or indirectly, use for his own account,
or disclose to any person, firm or corporation, other than authorized officers,
directors and employees of the Company, Confidential Information (as hereinafter
defined).  As used herein, “Confidential Information” means information about
the Company of any kind, nature or description, including, but not limited to,
any proprietary knowledge, trade secrets, data, formulae, employees, and client
and customer lists and all documents, papers, resumes, and records (including
computer records), which is disclosed to or otherwise known to Employee as a
direct or indirect consequence of his association with the Company.  Employee
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and that such information gives the Company a
competitive advantage in its business.  Employee further agrees to deliver to
the Company, at the Company’s request, all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written or electronic
information (and all copies thereof) furnished by the Company or created by
Employee in connection with his association with the Company.

 

5.                                       Equitable Relief.  Employee
acknowledges and agrees that the Company’s remedies at law for breach of any of
the provisions of this Agreement would be inadequate and, in recognition of this
fact, Employee agrees that, in the event of such breach, in addition to any
remedies at law it may have, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be available.  Employee further acknowledges that
should Employee violate any of the provisions of this Agreement, it will be
difficult to determine the amount of damages resulting to the Company and that
in addition to any other remedies it may have, the Company shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
damages.

 

6.                                       Termination of Certain Payments and
Benefits Upon Breach.  In addition to the remedies provided by paragraph 5 of
this Agreement, Employee agrees that if the Board of Directors of the Company,
acting in good faith, determines by a vote of not less than two-thirds

 

3

--------------------------------------------------------------------------------


 

of its entire membership, that any action or failure to act by Employee
constitutes a material breach of any of the covenants set forth in paragraph 1,
2, 3 or 4 of this Agreement, then the Company may, in its sole discretion,
terminate any further provision of the severance payments and benefits under
Section 4.1(b) or Section 6.2 of the Plan, as applicable, and require Employee
to repay to the Company any such severance payments or benefits provided to
Employee following the date of such material breach.  The Company shall be
entitled, at its sole discretion, to set off any amounts that Employee is
required to repay to the Company pursuant to this paragraph against any amount
owed to Employee by the Company, including any amount owed to Employee pursuant
to Section 4.1(a) or Section 6.1 of the Plan, as applicable.

 

7.                                       Acknowledgement.  Each of Employee and
the Company acknowledges and agrees that the covenants and agreements contained
in this Agreement have been negotiated in good faith by the parties, are
reasonable and are not more restrictive or broader than necessary to protect the
interests of the parties thereto, and would not achieve their intended purpose
if they were on different terms or for periods of time shorter than the periods
of time provided herein or applied in more restrictive geographical areas than
are provided herein.

 

8.                                       Separate Covenants.  The covenants
contained in this Agreement shall be construed as a series of separate
covenants, one for each of the counties in each of the states of the United
States of America, one for each province of Canada, and one for each country
outside the United States and Canada.

 

9.                                       Severability.  The parties agree that
construction of this Agreement shall be in favor of its reasonable nature,
legality and enforceability, and that any construction causing unenforceability
shall yield to a construction permitting enforceability.  It is agreed that the
nonsolicitation, nondisruption, nondisparagement and confidentiality covenants
and provisions of this Agreement are severable, and that if any single covenant
or provision or multiple covenants or provisions should be found unenforceable,
the entire Agreement and remaining covenants and provisions shall not fail but
shall be construed as enforceable without any severed covenant or provision in
accordance with the tenor of this Agreement.  The parties specifically agree
that no covenant or provision of this Agreement shall be invalidated because of
overbreadth insofar as the parties acknowledge the scope of the covenants and
provisions contained herein to be reasonable and necessary for the protection of
the Company and not unduly restrictive upon Employee.  However, should a court
or any other trier of fact or law determine not to enforce any covenant or
provision of this Agreement as written due to overbreadth, then the parties
agree that said covenant or provision shall be enforced to the extent
reasonable, with the court or such trier to make any necessary revisions to said
covenant or provision to permit its enforceability.

 

10.                                 Not an Employment Agreement.  This Agreement
is not, and nothing in this Agreement shall be construed as, an agreement to
provide employment to Employee.  The provisions of Paragraphs 1, 2, 3 and 4 of
this Agreement shall be operative regardless of the reasons for any termination
of Employee’s employment and regardless of the performance or nonperformance by
any party under any other section of this Agreement.

 

11.                                 Governing Law.  This Agreement is made under
and shall be governed by, construed in accordance with and enforced under the
internal laws of the State of California.

 

4

--------------------------------------------------------------------------------


 

12.                                 Entire Agreement.  This Agreement, together
with the Plan, constitutes and contains the entire agreement and understanding
concerning the subject matter addressed herein between the parties, and
supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof, and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein
or in the Plan.

 

13.                                 Notices.  Any notice or other communication
under this Agreement shall be in writing, signed by the party making the same,
and shall be delivered personally or sent by certified or registered mail or
overnight courier, postage prepaid, addressed as follows:

 

If to Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Company:

 

InsWeb Corporation

 

 

11290 Pyrites Way, Suite 200

 

 

Gold River, CA 95670

 

 

Attention: General Counsel

 

or to such other address as may hereafter be designated by either party hereto. 
All such notices shall be deemed given on the date personally delivered, mailed
or deposited with an overnight courier.

 

14.                                 Dispute Resolution. The parties agree that
any and all disputes that (i) do not arise out of the Plan, the interpretation,
validity or enforceability of the Plan or the alleged breach thereof and (ii)
relate to the enforceability of this Agreement or the interpretation of the
terms of this Agreement (including the determination of the scope or
applicability of this agreement to arbitrate) shall be resolved by means of
binding arbitration in Sacramento County, California before a sole arbitrator,
in accordance with the laws of the State of California for agreements made in
that State.  Any arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures. Judgment on the award may be
entered in any court having jurisdiction. The prevailing party shall be entitled
to recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.

 

15.                                 Amendments; No Waiver.

 

(a)                                  No amendment or modification of this
Agreement shall be deemed effective unless made in writing and signed by the
parties hereto.

 

(b)                                 No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel to enforce any
provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

5

--------------------------------------------------------------------------------


 

16.                                 Assignment.  This Agreement may be assigned
by the Company, without the consent of Employee, to any affiliate of the Company
or to any nonaffiliate of the Company that shall succeed to the business and
assets of the Company.  This Agreement is personal to Employee, and Employee may
not assign any rights or delegate any responsibilities hereunder.

 

17.                                 Further Assurances.  From time to time, at
the Company’s request and without further consideration, Employee shall execute
and deliver such additional documents and take all such further action as
reasonably requested by the Company to be necessary or desirable to make
effective, in the most expeditious manner possible, the terms of this Agreement,
and to provide adequate assurance of Employee’s due performance hereunder.

 

18.                                 Headings.  The headings of paragraphs in
this Agreement are solely for convenience of reference and shall not control the
meaning or interpretation of any provision of this Agreement.

 

19.                                 Construction.  The language of this
Agreement and of each and every paragraph, term and provision of this Agreement
shall, in all cases, for any and all purposes, and in any and all circumstances
whatsoever be construed as a whole, according to its fair meaning, not strictly
for or against Employee or the Company and with no regard whatsoever to the
identity or status of any person or persons who drafted all or any portion of
this Agreement.

 

20.                                 Counterparts.   This Agreement may be
executed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

INSWEB CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------